NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


DANIEL LOCUS,                 :       Civ. Action No. 18-11527 (RMB)
                              :
               Petitioner     :
                              :
          v.                  :                 OPINION
                              :
STEVEN JOHNSON, Administrator,:
and ATTORNEY GENERAL          :
OF THE STATE OF NEW JERSEY,   :
                              :
               Respondents    :
                              :


BUMB, UNITED STATES DISTRICT JUDGE

     This matter comes before the Court upon Petitioner Daniel

Locus’ (“Petitioner”) Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2254, challenging his state court conviction for murder

(Pet., Dkt. No. 1), Respondents’ answer opposing habeas relief

(Answer, Dkt. No. 8), and Petitioner’s traverse (Traverse, Dkt.

No. 9.) For the reasons set forth below, the Court denies the

petition for writ of habeas corpus.

I.   PROCEDURAL HISTORY

     On February 25, 2009, a Camden County grand jury returned an

Indictment charging Petitioner with the first-degree murder of

Anthony Ball, in violation of N.J.S.A. 2C:11-3a(1), (2) (Count

One); second-degree possession of a weapon for an unlawful purpose,
in    violation    of    N.J.S.A.   2C:39-4a     (Count   Two);      second-degree

unlawful possession of a weapon, in violation of N.J.S.A. 2C:39-

5b (Count Three); third-degree endangering an injured victim, in

violation of N.J.S.A. 2C:12-1.2 (Count Four); and second-degree

certain persons not to have weapons, in violation of N.J.S.A.

2C:39-7b (Count Five). (Ex. Ra1, Dkt. No. 8-3). The New Jersey

Superior Court, Camden County, conducted a Wade hearing 1 on May 7,

2010, and held that none of the witness identifications by the

State’s six witnesses ran afoul of Wade. (Ex. Rta1 at 194-201,

Dkt. No. 8-31 at 197-204; Ex. Rta2 at 4, Dkt. No. 8-32.) 2

       On June 16, 2010, a jury found Petitioner guilty of the first

four counts of the Indictment, and count five (certain persons)

was    dismissed    on    the   State’s       motion   after   the    jury   began

deliberations. (Ex. Rta12 179-80, Dkt. No. 8-42; Ex. Rta13 at 5-

8, Dkt. No. 8-43; Ex. Ra2, Dkt. No. 8-4.) The trial court denied

Petitioner’s motion for a new trial on August 13, 2010. (Ex. Rta14

at 24-27, Dkt. No. 8-44 at 13-14.) On the same day, the trial court

sentenced Petitioner to an aggregate fifty-nine year term of

imprisonment, fifty-five years to be served under NERA. (Ex. Rta14

at 40-41; Dkt. No. 8-44 at 21; Ex. Ra2, Dkt. No. 8-4.) The Appellate



1   United States v. Wade, 388 U.S. 218 (1967).
2 Page citations are provided for the original exhibit, and where
different page numbers appear on the docket, citations to the page
numbers assigned by the Court’s electronic case management filing
system, CM/ECF, are also provided.
                                          2
Division   affirmed       Petitioner’s         conviction      and    sentence   in   an

unpublished written opinion on October 17, 2013. (Ex. Ra9, Dkt.

No. 8-11.) On May 14, 2014, the New Jersey Supreme Court denied

Petitioner’s petition for certification. (Ex. Ra13, Dkt. No. 8-

15.)

       Petitioner     filed     a    petition        for   post-conviction       relief

(“PCR”) on August 14, 2014. (Ex. Ra14, Dkt. No. 8-16.) On July 31,

2015,    the     Honorable      Kathleen       M.    Delaney,    J.S.C.      issued   a

comprehensive decision denying Petitioner’s PCR petition without

an evidentiary hearing. (Ex. Rta16 at 20-43, Dkt. No. 8-46 at 11-

22.) On January 2, 2018, the Appellate Division affirmed the denial

of Petitioner’s petition for post-conviction relief. (Ex. Ra22,

Dkt. No. 8-26.) On June 1, 2018, the New Jersey Supreme Court

denied Petitioner’s petition for certification. (Ex. Ra26, Dkt.

No. 8-30.) This habeas petition followed.

II.    FACTS DETERMINED BY APELLATE DIVISION ON DIRECT APPEAL

       28 U.S.C. § 2254(e)(1) provides that

               In a proceeding instituted by an application
               for a writ of habeas corpus by a person in
               custody pursuant to the judgment of a State
               court, a determination of a factual issue made
               by a State court shall be presumed to be
               correct. The applicant shall have the burden
               of rebutting the presumption of correctness by
               clear and convincing evidence.

On    direct    appeal,   the       Appellate       Division   made    the   following

findings of fact.


                                           3
At the trial, the State presented evidence
which established that on June 9, 2008, at
around 10:30 p.m., Anthony Ball was shot in
the head at close range near an abandoned
house on Pine Street in Camden. The gun used
was a .380 caliber Llama brand pistol, and a
.380 casing was found on the first step of the
house. The murder weapon was never found. Ball
was taken to a hospital and placed on a
respirator. He died two days later…. Madonna
Caraballo was Ball's friend…. In June 2008,
Caraballo was homeless. In the previous
months, Caraballo had been purchasing crack
cocaine from defendant, whom she knew as
"Pooh" or "Pooh Bear." Defendant operated out
of a "drug house" on Pine Street in Camden,
which was known as "Lawrence's House."

Sometime during the day on June 9, 2008,
Caraballo and Ball purchased cocaine from
defendant. That night, Caraballo and Ball
wanted to purchase more cocaine but they did
not have any money. Ball suggested that they
steal some drugs from defendant's stash, which
he kept in an alley adjacent to an abandoned
house on Pine Street, across the street from
Lawrence's House. They planned to have
Caraballo meet defendant behind the abandoned
house and keep him occupied there by offering
to engage in a sex act, while Ball took the
drugs. However, when defendant met Caraballo
behind the house, he told her to "get lost"
and left.

Caraballo testified that she came out from
behind the house and started to walk down the
alley. She saw Ball crouched near the drug
stash at the other end of the alley. Ball got
up and started to walk back to Pine Street. As
Caraballo reached the sidewalk on Pine Street,
she saw a flash and heard a shot. She did not
realize immediately that Ball had been shot.
Caraballo left with her friend, Walter Boyd
(Boyd), who told Caraballo he could not
believe "Pooh" had done "that."



                      4
Boyd also had purchased crack from defendant
from time to time. He knew Ball. Boyd
testified that on the evening of June 9, 2008,
he walked near the abandoned house with
Caraballo, but they separated while Boyd
approached defendant, who was standing in
front of Lawrence's House. Boyd purchased
drugs from defendant and, as he was walking
away, he heard a sound like a gunshot. Boyd
looked back. He saw Ball fall near the alley
and observed defendant running away. Boyd said
defendant was the only person near Ball on
that side of the street at the time and
defendant was the only person he saw running
away from Ball.

Patricia Myers knew defendant as well. She had
been purchasing drugs from him regularly
during the previous two years. Myers also knew
Ball. They had smoked crack cocaine together.
On the evening of June 9, 2008, Myers … saw
Ball come down the street. He went over to the
abandoned house and into the alleyway. Myers
observed Ball reach down into the weeds where
the drugs were stashed. Myers said that
defendant was across the street by Lawrence's
House. He walked across the street toward Ball
and, according to Myers, said he was going "to
blow" Ball's "fucking brains out." According
to Myers, Ball walked back to the house by the
alley. Defendant approached Ball and shot him
in the head. Myers said she saw the flash of
the gun. She also saw Ball fall and defendant
run off. Myers ran away. . . .

Angela Bumpers had known defendant for about
fifteen years. She also knew Ball. In June
2008, Bumpers was using heroin and crack
cocaine and had been purchasing drugs from
defendant in the previous months. On the
evening of June 9, 2008, Bumpers was sitting
out near a gas station at the intersection of
Pine Street and Broadway, facing Pine Street.
She saw Ball walk past her and head toward
Lawrence's House. Ball went across to the
abandoned house. Bumpers heard a gunshot. She
saw Ball grab his head and fall. She stated

                      5
that defendant was the only person around
Ball, and she saw him put a gun in his pocket
and run away.

Investigator James Bruno responded to the
scene of the shooting. Bruno initially learned
that someone named "Pooh" or "Pooh Bear" was
the last person seen with Ball. On further
investigation,   Bruno   learned  that   James
Williams (Williams) went by the name “Pooh”
and had been arrested on unrelated charges on
June 10, 2008, three hours after the shooting.
Bruno interviewed Williams, who told him that,
while he had seen Ball on the night of the
shooting, he was not in the area when the
shooting occurred.

On June 11, 2008, the Camden police executed
a search warrant at Lawrence's House. The
police obtained information from defendant,
who was outside the house at the time. On June
12, 2008, Bruno learned that Myers had been an
eyewitness to the shooting. Myers told Bruno
she was present at the time and the man
responsible was her drug dealer, from whom she
had purchased drugs on a regular basis over
two years, including the night of the murder.

Bruno showed Myers a photograph of Williams,
but she said he was not the shooter. Bruno
thereafter asked the police intelligence unit
to compile a book of photographs of persons
who had been arrested in the area of
Lawrence's House, or who had some connection
to the area. The book contained twenty-two
photos, including photos of Williams and
defendant.

In early July of 2008, Bruno was notified that
Caraballo wanted to speak to him about the
homicide.   At   the    time,   Caraballo   was
incarcerated in the county jail. Caraballo
told Bruno that on the evening of June 9, 2008,
she was behind the abandoned house where Ball
was shot. Caraballo said Boyd observed the
shooting. Later, Bruno spoke with Boyd, who


                       6
told him that Bumpers, who was also in the
county jail, had also witnessed the shooting.

On July 2, 2008, Caraballo, Boyd, and Bumpers
were separately interviewed and shown the book
of twenty-two photos. At the time, neither
Williams nor defendant were suspects. Boyd
identified defendant as the person from whom
he had purchased drugs shortly before Ball was
shot. Boyd said that after he purchased the
drugs, he heard a gunshot. He turned and saw
defendant running from the place where Ball
was shot and fell.

Caraballo identified defendant as someone she
knew as "Pooh Bear" and from whom she
regularly purchased drugs. Bumpers told the
investigators that she knew defendant and saw
him with a gun in his hand on the night of the
homicide. Bumpers said she saw a flash when
the gun went off, and defendant ran from Ball
as he fell.

The following day, Bruno met with Myers to
determine if defendant was the person whom she
saw shoot Ball. Bruno showed Myers a picture
of defendant, but did not tell Myers who he
was or whether any other witnesses had
identified him. Myers identified defendant as
the shooter.

Defendant was arrested on July 7, 2008. While
defendant was incarcerated in the county jail,
he spoke about the charges with Ernest
Braxton, who also was incarcerated there.
Defendant asked whether Braxton could help him
secure an insanity plea. Defendant and Braxton
had both worked for the same person selling
drugs at “Lawrence’s House,” and they had
known each other for two or three years.
Braxton also knew Ball. Braxton testified that
defendant told him “they locked him up for"
Ball's murder. Braxton said he had heard Ball
had been shot in the back of the head, but
defendant indicated with hand gestures that
Ball was shot in his left temple. Braxton


                      7
              subsequently   reported       this   conversation   to
              Bruno.

              Braxton further testified that, a few days
              before the shooting, defendant asked him for
              bullets for his gun. Braxton asked defendant
              what kind of gun, and defendant pulled out his
              gun and said “.380.” Braxton was familiar with
              guns and recognized the gun as a Llama, and
              said “You need [a] .380 Llama. [You] [d]on’t
              need .380s, you need [a] .380 Llama.”

              Gerald Feigin, M.D., the Medical Examiner of
              Camden,   Gloucester,   and  Salem   Counties,
              testified that … the death was a homicide,
              caused by a gunshot wound inflicted from about
              six inches away from the left side corner of
              Ball’s left eye….

              Detective Sergeant James Ryan, an expert in
              firearms, examined the bullet taken from
              Ball’s skull and the shell found at the crime
              scene. Ryan said the shell was a .380 caliber
              casing and the bullet was consistent with a
              .380 caliber bullet. He also said the bullet
              had been fired from a gun manufactured by
              Llama.

              Defendant did not testify at trial and
              presented no witnesses on his own behalf.
              After the jury began its deliberations, the
              State agreed to dismiss count five, which
              charged defendant with certain persons not to
              have weapons. The jury found defendant guilty
              on the remaining four counts. Defendant
              subsequently filed a motion for a new trial.
              On August 13, 2010, the judge denied the
              motion and sentenced defendant.

(Ex. Ra9 at 2-10, Dkt. No. 8-11.)

III.        DISCUSSION

       A.     Standard of Review




                                        8
     Prior to bringing a federal habeas petition under 28 U.S.C.

§ 2254(b)(1)(A), a state prisoner must exhaust his state remedies.

Nevertheless, “[a]n application for a writ of habeas corpus may be

denied on the merits, notwithstanding the failure of the applicant

to exhaust the remedies available in the courts of the State.” §

2254(b)(2). If a state prisoner’s constitutional claim has been

barred in the state courts on procedural grounds, a procedural

default occurs and a habeas court cannot review the claim absent

a showing of cause and prejudice or actual innocence. Coleman v.

Thompson, 501 U.S. 722, 729, 750 (1991).

     If a constitutional claim has been exhausted,

           [a]n application for a writ of habeas corpus
           on behalf of a person in custody pursuant to
           the judgment of a State court shall not be
           granted with respect to any claim that was
           adjudicated on the merits in State court
           proceedings unless the adjudication of the
           claim--

                   (1) resulted in a decision that was
                   contrary to, or involved an unreasonable
                   application   of,   clearly   established
                   Federal law, as determined by the Supreme
                   Court of the United States; or

                   (2) resulted in a decision that was based
                   on an unreasonable determination of the
                   facts in light of the evidence presented
                   in the State court proceeding.

28 U.S.C. § 2254(d).

     When a state court summarily rejects all or some federal

claims   without    discussion,   habeas   courts   must   presume   the


                                    9
claim(s) was adjudicated on the merits. Bennett v. Superintendent

Graterford SCI, 886 F.3d 268, 282 (3d Cir. 2018) (citing Johnson

v. Williams, 568 U.S. 289, 302 (2013)). The presumption is

rebuttable. Bennett, 886 F.3d at 281-83. The Supreme Court

provided the following guidance.

          [H]ow [is] a federal habeas court is to find
          the state court's reasons when the relevant
          state-court decision on the merits, say, a
          state supreme court decision, does not come
          accompanied with those reasons. For instance,
          the decision may consist of a one-word order,
          such as “affirmed” or “denied.” What then is
          the federal habeas court to do? We hold that
          the federal court should “look through” the
          unexplained decision to the last related
          state-court decision that does provide a
          relevant rationale. It should then presume
          that the unexplained decision adopted the same
          reasoning. But the State may rebut the
          presumption by showing that the unexplained
          affirmance relied or most likely did rely on
          different grounds than the lower state court's
          decision, such as alternative grounds for
          affirmance that were briefed or argued to the
          state supreme court or obvious in the record
          it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). “When the

evidence leads very clearly to the conclusion that a federal

claim was inadvertently overlooked in state court, § 2254(d)

entitles the prisoner to an unencumbered opportunity to make his

case before a federal judge.” Johnson, 568 U.S. at 303.

     The Third Circuit directed habeas courts to follow a two-

step analysis under § 2254(d)(1). See Rosen v. Superintendent

Mahanoy SCI, 972 F.3d 245, 253 (3d Cir. 2020) (citing Matteo v.

                                10
Superintendent, SCI Albion, 171 F.3d 877, 888 (3d Cir. 1999) (en

banc), cert. denied 528 U.S. 824 (1999)). First, courts should

“determine what the clearly established Supreme Court decisional

law was at the time Petitioner’s conviction became final” and

“identify   whether   the    Supreme    Court   has   articulated   a   rule

specific enough to trigger ‘contrary to’ review.” Id. at 253

(quoting Fischetti v. Johnson, 384 F.3d 140, 148 (3d Cir. 2004)).

“The ‘clearly established Federal law’ provision requires Supreme

Court decisions to be viewed through a ‘sharply focused lens.’”

Id. Clearly established law “refers to the holdings, as opposed

to the dicta, of [the Supreme Court’s] decisions as of the time

of the relevant state-court decision.” Williams v. Taylor, 529

U.S. 362, 412 (2000).     A decision is “contrary to” a Supreme Court

holding within 28 U.S.C. § 2254(d)(1), only if the state court

applies a rule that “contradicts the governing law set forth in

[the Supreme Court’s] cases” or if it “confronts a set of facts

that are materially indistinguishable from a decision of [the

Supreme Court] and nevertheless arrives at a [different result.]”

Williams, 529 U.S. at 405-06.

      Second, if Supreme Court precedent is not specific enough

to   trigger   contrary     review,    habeas   courts   should   “evaluate

whether the state court unreasonably applied the relevant body

of precedent.” Rosen, 972 F.3d at 253 (quoting Matteo, 171 F.3d

at 888)). Under § 2254(d)(1), “an unreasonable            application    of

                                       11
federal   law   is   different   from   an incorrect application of

federal law.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(quoting Williams, 529 U.S. at 410). For relief under this

provision, the state court’s decision “evaluated objectively”

must have “resulted in an outcome that cannot reasonably be

justified under existing Supreme Court precedent.” Rosen, 972

F.3d at 252 (quoting Matteo, 171 F.3d at 890)). A habeas court

must frame the “relevant question as whether a fairminded jurist

could reach a different conclusion.” Shinn v. Kayer, 141 S. Ct.

517, 524 (2020) or, in other words, whether “every fairminded

jurist would disagree” with the state court. Mays v. Hines, 141

S. Ct. 1145, 1149 (2021).

     A petitioner who claims that the state court’s adjudication

of his claim was based on an unreasonable factual determination

under § 2254(d)(2), faces a similarly heavy burden of proof

because “a determination of a factual issue made by a State court

shall be presumed to be correct.” 28 U.S.C. § 2254(e)(1); see

also Miller-El v. Cockerell, 537 U.S. 322, 340 (2003). “The

petitioner must show that the state court verdict was based on an

unreasonable determination of the evidence and that a reasonable

factfinder could not have reached the same conclusion.” Rosen, 972

F.3d at 252 (3d Cir. 2020) (citing Campbell v. Vaughn, 209 F.3d

280, 291 (3d Cir. 2000)).



                                   12
     “Although state prisoners may sometimes submit new evidence

in federal court,” the habeas statute, “is designed to strongly

discourage them from doing so.” Cullen v. Pinholster, 563 U.S. 170,

186 (2011). “Provisions like §§ 2254(d)(1) and (e)(2) ensure that

‘[f]ederal courts sitting in habeas are not an alternative forum

for trying facts and issues which a prisoner made insufficient

effort to pursue in state proceedings.’” Id. (quoting Williams   v.

Taylor (“Michael Williams”), 529 U.S. at 437 (additional citations

omitted)). Review under § 2254(d)(1) is limited to the record that

was before the state court that adjudicated the claim on the merits.

Pinholster, 563 U.S. 170, 180-81 (2011).

     The habeas statute also permits an evidentiary hearing under

the following circumstances,

          (2) If the applicant has failed to develop the
          factual basis of a claim in State court
          proceedings, the court shall not hold an
          evidentiary hearing on the claim unless the
          applicant shows that—

               (A) the claim relies on—

                     (i) a new rule of constitutional law,
                     made   retroactive    to   cases   on
                     collateral review by the Supreme
                     Court,     that     was    previously
                     unavailable; or

                     (ii) a factual predicate that could
                     not have been previously discovered
                     through   the   exercise   of   due
                     diligence; and



                                 13
                 (B) the facts underlying the claim would
                 be sufficient to establish by clear and
                 convincing   evidence    that   but   for
                 constitutional   error,   no   reasonable
                 factfinder would have found the applicant
                 guilty of the underlying offense.

28 U.S.C. § 2254(e). The Supreme Court explained,

            Section 2254(e)(2) continues to have force
            where § 2254(d)(1) does not bar federal habeas
            relief. For example, not all federal habeas
            claims by state prisoners fall within the scope
            of § 2254(d), which applies only to claims
            “adjudicated on the merits in State court
            proceedings.” At a minimum, therefore, §
            2254(e)(2) still restricts the discretion of
            federal habeas courts to consider new evidence
            when deciding claims that were not adjudicated
            on the merits in state court. See, e.g.,
            Michael Williams, 529 U.S., at 427–429, 120
            S.Ct. 1479.

Pinholster, 563 U.S. at 185–86.

      B.    Ground One

      In his first ground for relief, Petitioner asserts that the

pretrial photographic identification and in court identifications

of him by Patricia Myers, Walter Boyd, Angela Bumpers and Madonna

Carabello were impermissibly suggestive. (Pet. at 5, 15-16, Dkt.

No.   1.)   Petitioner   explains   that   the   pretrial   photographic

identification was conducted by Investigator James Bruno, who

investigated the murder. The photo array shown to Boyd, Bumpers

and Carabello contained a number of people who did not look alike,

and Petitioner’s photo depicted the only person wearing cornrows,

consistent with the description of the suspect by witnesses. As to

                                    14
Myers, Petitioner argues that the entire trial was tainted with

unfairness by showing her a single photo of him for identification.

     Respondents oppose relief on ground one of the petition,

arguing that the Appellate Division properly rejected Petitioner’s

claim. (Answer at 49-66, Dkt. No. 8.) Respondents maintain that

the witnesses all knew Petitioner as their drug dealer and would

recognize him if they saw him. The police showed a group of

photographs of those known to frequent the area of the murder in

hopes   that   the   witnesses   could    identify    someone.     The    photo

identifications      by   Carabello,     Boyd   and     Bumpers    were    not

impermissibly suggestive because the police did not have a suspect

at the time of the identifications and, therefore, could not

suggest anyone. Investigator Bruno showed a single photo to Myers,

knowing she was well acquainted with her drug dealer prior to the

murder.

     In his traverse, Petitioner asserts these witnesses did not

know him, they knew someone whom they called “Pooh Bear,” and his

nickname was “Philly.” (Traverse at 5-17, Dkt. No. 9 at 10-22.)

Thus,   he   seeks   an   evidentiary    hearing   on    whether   the     four

eyewitnesses actually knew him prior to the shooting. Petitioner

also seeks an evidentiary hearing on factual disputes concerning

whether the identifications were impermissibly suggestive. (Id. at

23, Dkt. No. 9 at 28.)



                                    15
           1.    State court determination

      As a preliminary matter, applicable to each of the grounds

for relief in the petition, the New Jersey Supreme Court denied

review of the Appellate Division’s opinion on direct appeal and

PCR   appeal.   Therefore,   this   Court   “look[s]   through”   to   the

Appellate Division’s reasons for rejecting Petitioner’s federal

claims. See Wilson, 138 S. Ct. at 1192 (describing “look-through”

procedure). The Appellate Division, on direct appeal, decided this

claim as follows:

           [T]he test for admission of identification
           testimony to be applied in this case is the
           test established in Manson v. Brathwaite, 432
           U.S. 98, 97 S. Ct. 2243, 53 L. Ed. 2d 140
           (1977), and State v. Madison, 109 N.J. 223
           (1988). Henderson, supra, 208 N.J. at 300-02.
           The Manson/Madison test "requires courts to
           determine first if police identification
           procedures were impermissibly suggestive; if
           so, courts then weigh five reliability factors
           to decide if the identification evidence is
           nonetheless admissible." Id. at 224 (citing
           Manson, supra, 432 U.S. at 114, 97 S. Ct. at
           2253, 53 L. Ed. 2d at 154; Madison, supra, 109
           N.J. at 232-33).

           In this case, the judge conducted a Wade
           hearing     and    determined     that    the
           identifications were admissible. The judge
           found that there was nothing suggestive about
           the procedures employed by the police in
           obtaining those identifications. As we stated
           previously, the investigators showed the
           witnesses the book of twenty-two photographs,
           but they did not suggest that defendant was
           the perpetrator when doing so.

           Indeed, the record shows that, at the time the
           witnesses   were   shown   the   photos,   the

                                    16
           investigators   did   not   have   a   target.
           Furthermore, when the investigators showed the
           witnesses the photos, they did not give the
           witnesses any suggestive instructions. The
           investigators merely asked the witnesses
           whether they recognized anyone who was at the
           scene of the shooting and whether anyone
           looked familiar.

           In addition, the judge found that the
           identifications were independently reliable.
           Myers, Boyd, Bumpers and Caraballo all knew
           defendant       personally      and      their
           identifications were based on that knowledge.
           The witnesses stated that they were certain of
           their     identifications.    Moreover,    the
           identifications occurred within a few weeks
           after the shooting, three of the witnesses had
           purchased drugs from defendant shortly before
           that incident, and all four witnesses observed
           defendant around the time Ball was shot.

           Although defendant takes issue with the fact
           that Myers identified defendant after being
           shown a single photo, this was not a
           photographic "show-up." As Bruno explained,
           Myers was shown the photo to confirm that
           defendant was a person she had seen shoot
           Ball. Even if this procedure was impermissibly
           suggestive, Myers' testimony established that
           her identification was sufficiently reliable
           for its admission at trial.

(Ex. Ra9 at 12-14, Dkt. No. 8-11.)

           2.     Analysis

       The Appellate Division applied clearly established federal

law,   using    the   Manson   test,    to   evaluate   the   admission   of

identification testimony. Petitioner has not cited a case on point

that requires determination of whether the state court decision

was “contrary to” clearly established law. Therefore, the Court


                                       17
turns to whether the Appellate Division reasonably applied clearly

established federal law. The Third Circuit described the Manson

test in Dennis v. Sec'y, Pennsylvania Dep't of Corr., 834 F.3d

263, 335 (3d Cir. 2016), as follows.

           Under the Manson test, a court must first
           assess whether the eyewitness identification
           procedure at issue was, under the “totality of
           the circumstances,” unnecessarily suggestive.
           If the identification procedure was not
           unnecessarily suggestive, the inquiry ends.
           However, if it was unduly suggestive, a court
           must consider five factors to determine
           whether   the   resulting   identification   is
           nonetheless reliable. Those factors, drawn
           from the Supreme Court’s prior decision in
           Neil v. Biggers, are: (1) “the opportunity of
           the witness to view the criminal at the time
           of the crime,” (2) “the witness’ degree of
           attention,” (3) “the accuracy of the witness’
           prior description of the criminal,” (4) “the
           level of certainty demonstrated by the witness
           at the confrontation,” and (5) “the length of
           time between the crime and the confrontation.”
           These factors are weighed against “the
           corrupting    effect    of    the    suggestive
           identification itself.” Manson emphasizes
           that   “reliability    is   the   linchpin   in
           determining      the      admissibility      of
           identification testimony.”

     The   Appellate    Division        held     that    the     out-of-court

identifications   by   Boyd,   Bumpers          and   Carabello    were    not

impermissibly   suggestive   because      (1)    when   police    showed   the

eyewitnesses a book of 22 photographs, the police did not have a

target, so they had no reason to suggest a particular photograph;

and (2) police did not give any suggestive instructions, they

simply asked the eyewitnesses whether they recognized anyone from

                                   18
the scene of the shooting and whether anyone looked familiar. Not

every fairminded jurist would disagree with this conclusion, as is

required for habeas relief. Although Petitioner was the only person

in the photo array who wore cornrows, the Appellate Division found

the identifications were reliable because all of the witnesses

knew Petitioner personally and made their identifications based on

that knowledge, and they had all seen Petitioner at the crime scene

within a few weeks of the identifications. All fairminded jurists

would not disagree with the well-reasoned decision by the Appellate

Division. See e.g., U.S. v. Lawrence, 349 F.3d 109, 116 (3d Cir.

2003) (where defendant’s photo was the only one depicting a person

not   wearing   a   shirt   and   wearing   jewelry,   totality   of   the

circumstances established reliable identifications.)

      Petitioner seeks an evidentiary hearing on the reliability of

the witness identifications because they had given statements

about the presence of a person called “Pooh Bear” and his nickname

was “Philly.” The state courts, however, denied this claim on the

merits. Therefore, according to the Supreme Court, habeas review

is limited to the state court records and Petitioner’s request for

an evidentiary hearing is denied. Pinholster, 563 U.S. at 180-81

(2011).

      The remaining eyewitness, Myers, was shown a single photo to

confirm that Petitioner was the person whom she saw shoot the

victim. The Appellate Division assumed, without finding, that the

                                    19
procedure    was   suggestive   and       then   determined   that   Myers’

identification was nonetheless reliable based on her testimony.

The trial record supports this conclusion. Myers testified that

she knew defendant well because she regularly purchased drugs from

him over the previous two years. (Ex. Rta6 at 18-91, 220-21, Dkt.

No. 8-36; Ex. Rta7 at 31, Dkt. No. 8-37.) After the victim had

apparently robbed Petitioner’s drug stash, Myers testified that

she saw Petitioner across the street from the victim and then he

walked toward the victim and threatened to shoot his brains out.

(Ex. Rta6 at 204-05, 245, Dkt. No. 8-36.) She saw the flash of the

gun and that the victim was shot in the head and fell, and

Petitioner ran off. (Id. at 217-19.)

     The Appellate Division reasonably applied clearly established

federal law when it ruled that Myers’ knowledge of Petitioner as

her drug dealer for the previous two years, combined with her

opportunity to view the crime and describe it in detail rendered

her identification of Petitioner reliable. See Neil v. Biggers,

409 U.S. 188, 199–200 (1972) (“the factors to be considered in

evaluating   the   likelihood   of        misidentification   include   the

opportunity of the witness to view the criminal at the time of the

crime … [and] the accuracy of the witness' prior description of

the criminal….”)) Therefore, the Court denies ground one of the

petition.



                                     20
        C.    Ground Two

        For his second ground for relief, Petitioner claims the trial

court improperly denied his motion for a new trial. (Pet. at 6,

17-19, Dkt. No. 1.) The motion for a new trial was based on a post-

trial    interview     with   Patricia        Myers   by    defense   investigator

Maribel      Mora.   According    to   Petitioner,         Myers   told   Mora   that

Investigator Bruno had called her during the murder investigation

and said that it was her lucky day and then showed her two photos.

Myers did not identify the first photo as depicting the shooter.

When Investigator Bruno showed Myers Petitioner’s photo, he told

her to take her time. Twice she said that she was not sure. There

was another photo sitting upside down on a nearby table that had

a signature on the back. Myers thought that it was the same photo

Investigator Bruno had been showing her and that someone had

identified that person. Based on Investigator Bruno’s words and

attitude, together with the signature on the back of the overturned

photo, Myers said she thought she was doing the right thing by

identifying Petitioner.          Myers also denied seeing Petitioner go in

a house and come out with a gun.

     Myers acknowledged that when she was talking to defense

counsel before the trial a state investigator interrupted the

meeting. Myers said she had not spoken to the defense because

Investigator Bruno repeatedly told her that the defense was her



                                         21
enemy and was trying to confuse her. She also confirmed that the

prosecutors paid for her shelter and food vouchers.

     After   the   defense    filed   a     motion   for   a   new   trial,   the

prosecutor’s office interviewed Myers. She denied some of the

things she had told the defense investigator in the post-trial

interview.   However,   she    did    not    retract   her     statements     that

Investigator Bruno had told her it was her lucky day or that she

saw the overturned photo before identifying Petitioner. She would

not confirm that these things had influenced her. This prompted

another meeting between Myers and the defense investigator on

August 10, 2010, and Myers signed and dated each page of the

investigator’s report. The report was submitted to the court in

support of the motion for a new trial. Petitioner submits that he

provided the state court with newly discovered evidence that called

Myers’ identification of him into doubt and established a Brady

violation with respect to how the identification was conducted.

     Respondent    argues     that    the    Appellate     Division    properly

rejected Petitioner’s claim on direct appeal and again on PCR

appeal, affirming the trial court’s finding that Petitioner had

failed to establish any violation of Brady, and had failed to

present newly discovered evidence warranting a new trial. (Answer

at 67-78, Dkt. No. 8.)

     In his traverse, Petitioner challenges the finding by the

trial court that Myers’ post-trial statements probably would not

                                      22
have changed the jury’s verdict, based on overwhelming evidence of

his guilt. (Traverse at 23-24, Dkt. No. 9 at 28-29.) Petitioner

contends   the   evidence   was   not        overwhelming,   it   was   based   on

testimony of drug users whose only motive was to obtain drugs.

Petitioner seeks an evidentiary hearing on Myers’ credibility, in

light of the alleged newly discovered evidence.

           1.     State law claim

     State court decisions based on state law are not reviewable

in a federal habeas petition. See Estelle v. McGuire, 502 U.S. 62,

67 (1991) (“federal habeas corpus relief does not lie for errors

of state law”) (internal quotation omitted). However, Petitioner

alleged a Brady violation in his motion for a new trial. (Ex.

Rta14, Dkt. No. 8-44.) Thus, the Court will review whether the

state court’s denial of Petitioner’s Brady claim was based on an

unreasonable determination of the facts in light of the evidence

presented or whether the state court decision was contrary to, or

involved   an    unreasonable     application       of   clearly    established

federal law.

           2.     State court determination

     On direct appeal, the highest state court adjudication of

Petitioner’s Brady claim was the Appellate Division’s October 17,

2013 opinion. The Appellate Division stated

           The [trial] judge found that defendant failed
           to establish a Brady violation. The judge
           determined that the State did not interfere

                                        23
           with defendant's right to speak with Myers.
           The    judge   noted    that    the    State's
           representative had credibly stated that Myers
           could determine whether she would or would not
           speak with defense counsel, an assertion that
           Myers confirmed under oath. The judge also
           noted that if defense counsel believed his
           access to Myers had been impermissibly
           restricted, he could have filed a motion or
           issued a subpoena to Myers.

           The judge additionally found that defendant
           had not presented newly discovered evidence
           warranting a new trial. The judge said Myers'
           post-trial statements were suspect because
           they were made after defendant's sister
           confronted and blamed her for defendant's
           conviction and asked her to recant. The judge
           noted that such circumstances were not
           conducive to producing credible statements.
           The   judge  found   that   Myers'   posttrial
           statements were not material because they only
           addressed ancillary matters. Myers never
           denied that she knew defendant or recanted her
           statements as to what she had seen on the
           evening of June 9, 2008.

           Furthermore, the evidence probably would not
           have changed the jury's verdict. As the judge
           found, the results of the Wade hearing would
           not have been different because defendant
           never established that there was a substantial
           likelihood   that  Myers   had   misidentified
           defendant. In addition, at trial, the State
           presented     overwhelming     evidence     of
           defendant's guilt, wholly aside from Myers'
           testimony.

(Ex. Ra9 at 16-17, Dkt. No. 8-11.)

           3.      Analysis

     Because the state courts denied this claim on the merits,

habeas   review     is   limited    to    the   state   court   records,   and

Petitioner’s      request   for    an    evidentiary    hearing   is   denied.

                                         24
Pinholster,       563    U.S.     at    180-81       (2011).       Petitioner      has   not

identified a case factually similar to his such that habeas review

to    determine     whether      the    decision       was    “contrary      to”    clearly

established law is necessary. Therefore, the Court turns to whether

the    Appellate    Division       reasonably         applied      clearly   established

federal law.

       There are three elements to a Brady claim; (1) the evidence

is    favorable     to    the     accused      because        it    is   exculpatory      or

impeaching; (2) the evidence was suppressed by the State willfully

or inadvertently; and (3) the evidence was material “such that

prejudice resulted from its suppression.” Dennis, 834 F.3d at 284–

85 (quoting Strickler v. Greene, 527 U.S. 263, 282 (1999)). “The

‘touchstone of materiality is a ‘reasonable probability’ of a

different result.’” Id. at 285 (quoting Kyles v. Whitley, 514 U.S.

419, 434 (1995)). “A ‘reasonable probability’ of a different result

is    ...   shown    when       the    government’s          evidentiary     suppression

undermines confidence in the outcome of the trial.” Id. (quoting

Kyles, 514 U.S. at 434 (internal quotation marks omitted)).

       First, the Appellate Division found the evidence was not

exculpatory because Myers’ post-trial statements concerning her

pretrial identification of Petitioner were not a recantation of

her testimony that Petitioner was the shooter. The record supports

this    finding,        Myers    did    not        recant    her    identification        of

Petitioner. (Ex. Ra5 (unnumbered), Dkt. No. 8-7 at 47-53, 69-89.)

                                              25
      Second, the Appellate Division agreed with the trial court

that the newly discovered evidence was not material. This is also

supported by the fact that Myers’ stood firm in her identification

of Petitioner. Third, the Appellate Division agreed with the trial

court that the State did not interfere with Petitioner’s right to

speak with Myers before trial. The record shows the State assisted

the defense by locating the witnesses and made them available to

the   defense.    Finally,   the     Appellate     Division      addressed   the

materiality of the evidence and reasonably concluded that if the

jury had been presented with Myers’ post-trial statements, there

was not a reasonable probability of a different result based on

overwhelming evidence of Petitioner’s guilt, even absent Myers’

testimony. Based on the factual findings of the Appellate Division

on    direct   appeal,   none   of    the    Appellate     Division’s      legal

conclusions,     including   overwhelming      evidence     of    Petitioner’s

guilt, are objectively unreasonable. (Ex. Ra9 at 2-10, Dkt. No. 8-

11.) Thus,     Petitioner    failed   to    show   that   the    state   courts’

application of Brady was objectively unreasonable and the Court

denies ground two of the petition.

      D.   Ground Three

      In his third ground for relief, Petitioner contends that

prosecutorial misconduct, singularly and in the aggregate, denied

his due process right to a fair trial. (Pet. at 20-27, Dkt. No.

1.)

                                      26
              1.    The witnesses’ inconsistent testimony

     Petitioner alleges that the prosecutor, in her summation,

failed   to    address    the   inconsistent       testimony    of    the   States’

witnesses and gave a fictionalized account of Myers’ testimony.

(Pet. at 20-24, Dkt. No. 1.) On cross-examination Myers testified

that she did not see Angela Bumpers or Walter Boyd at the scene of

the murder. On redirect, the prosecutor suggested to Myers that

she did not see Bumpers or Boyd because she was focused on finding

a drug supplier. The prosecutor asked Myers if she would get high

with Boyd and Bumpers, and when she responded no, the prosecutor

gave the false impression that Myers would not have noticed their

presence at the scene of the murder. Petitioner contends that the

prosecutor gave a fictionalized account of Myers’ testimony in her

summation.

     Respondents maintain that none of the prosecutor’s comments

in   summation,       taken     alone   or    cumulatively,          amounted    to

prosecutorial       misconduct    requiring        reversal    of    Petitioner’s

conviction. (Answer at 78-81, Dkt No. 8.) Rather, the prosecutor’s

summation     was   fairly    responsive     to    defense    counsel’s     closing

arguments     and   was   supported     by   the    evidence    and    reasonable

inferences. Further, Respondents assert the jury charges were

sufficiently curative of any potential for undue prejudice.

     In his traverse, Petitioner urges the Court to review the

inconsistent testimony of the witnesses and conclude that the

                                        27
prosecutor   knowingly     used   perjured   testimony    based   on    those

inconsistencies    and    improperly    argued   the   credibility     of   the

witnesses in closing argument, in violation of his right to due

process. (Traverse at 25-27, Dkt. No. 9 at 30-32.)

                  a.     State court determination

     On direct appeal, the Appellate Division denied this claim as

follows.

           Defendant asserts that Myers, Boyd, Caraballo
           and Bumpers gave "glaring and irreconcilable"
           accounts in their testimony. According to
           defendant, the assistant prosecutor "must have
           known" that one, if not all, of these accounts
           was false or that there was a substantial
           likelihood this was so. Defendant contends
           that the assistant prosecutor improperly
           stated in her summation that, when the jurors
           examined all of the evidence, they would
           conclude   that    the   witnesses   had   not
           contradicted    each   other.   According   to
           defendant, the statements cast "unjustified
           aspersions" upon his attorney, misstated the
           record and used "specious reasoning" to negate
           defense counsel's arguments. However, there is
           no basis in the record for defendant's
           contention that the assistant prosecutor
           knowingly adduced false testimony from any
           witness. The assistant prosecutor merely
           argued that the testimony of the witnesses as
           essentially consistent, and some variations in
           their accounts did not render the testimony
           contradictory or false. In making these
           remarks, the assistant prosecutor did not
           denigrate the defense. Moreover, defense
           counsel never objected to the comments,
           thereby indicating he did not view them to be
           as prejudicial.

(Ex. Ra9 at 18-19, Dkt. No. 8-11.)



                                       28
                    b.   Analysis

      Petitioner has not identified a case factually similar to his

such as to require review of whether the Appellate Division’s

opinion is contrary to clearly established federal law. Habeas

review, therefore, is limited to whether the Appellate Division’s

decision involved an unreasonable application of the due process

standard governing prosecutorial misconduct. The Supreme Court has

identified Darden v. Wainwright, 477 U.S. 168 (1986), as the

clearly    established     federal      law     governing     habeas     review    of

prosecutorial misconduct claims. Parker v. Matthews, 567 U.S. 37,

45   (2012).   In    Darden,     the    Supreme      Court    “explained    that    a

prosecutor's    improper       comments       will   be    held   to   violate    the

Constitution only if they ‘so infected the trial with unfairness

as to make the resulting conviction a denial of due process.’” Id.

(quoting    Darden,      477     U.S.     at    181       (quoting     Donnelly    v.

DeChristoforo, 416 U.S. 637, 643 (1974)). If the prosecutor made

improper    statements,        the   reviewing        court   must     examine    the

prosecutor’s statements “in context and in light of the entire

trial, assessing the severity of the conduct, the effect of the

curative instructions, and the quantum of evidence against the

defendant.” See Moore v. Morton, 255 F.3d 95, 107 (3d Cir. 2001)

(discussing Donnelly.)

      At trial, the defense made much of inconsistencies in the

witnesses’ testimony on cross-examination, and especially in his

                                         29
summation. (Ex. Rta12 at 46-75, Dkt. No. 8-42.) The prosecution

countered by arguing that the testimony of the witnesses was

essentially   consistent.   (Id.   at   75-110,   Dkt.   No.   8-42.)   A

prosecution has some leeway to respond to the defense theory.

Darden v. Wainwright, 477 U.S. 168, 182 (1986); see e.g. United

States v. Robinson, 485 U.S. 25, 34 (1988). “It is fundamental

that counsel presenting a summation is free to repeat the evidence

and even ‘argue reasonable inferences from the evidence,’ as long

as counsel refrains from misstating the evidence.” United States

v. Hodge, 870 F.3d 184, 203 (3d Cir. 2017) (quoting United States

v. Fulton, 837 F.3d 281, 306 (3d Cir. 2016) (quoting United States

v. Carter, 236 F.3d 777, 784 (6th Cir. 2001)).

     The prosecutor did not give a fictionalized account of Myers’

testimony, as Petitioner contends. On direct examination, the

prosecutor asked Myers if she noticed any drug addicts in the area

around the time of the murder, and she said that she had not seen

anyone. (Ex. Rta6 at 225, Dkt. No. 8-36 at 45.) Myers explained

that she did not have any money and she was in the area hoping

someone would come along and offer to get high with her. (Id. at

227, Dkt. No. 8-36 at 47.) Then, on cross-examination, defense

counsel asked Myers if she saw Madonna Carabello, Angela Bumpers

or Walter Boyd at the crime scene on the day of the murder, and

she responded that she had not. (Id. at 229, Dkt. No. 8-36 at 49-

54.) Defense counsel asked Myers whether, just before the shooting,

                                   30
she was looking for people she knew so she could approach them for

drugs, and she agreed. (Ex. Rta6 at 229-230, Dkt. No. 8-36 at 50.)

     On re-direct the following exchange took place between the

prosecutor and Myers:

          Q. Okay. Did you see anyone else next to
          Anthony Ball when he got shot by the
          defendant?

          A. No.

          Q. Nobody else was next to him?

          A. I didn’t see anybody.

          Q. Okay, now you said yesterday that you’re
          looking for people who would give you money
          for drugs or share their drugs with you. Was
          it just anybody or – let me finish – Just
          anybody or is it people that you know who have
          done that in the past?

          A. People I’ve known done it in the past.

          Q. Okay. So the individuals that Mr. Goins
          named for your [sic] yesterday are those
          individuals you would know would share with
          you? Do you remember who he –

          A. (Interposing) I remember them, one name,
          known her from the program. But, no, they were
          selfish.

          Q. Okay. Talking about Madonna?

          A. Yes.

          Q. Okay, if you had seen her, that is not
          really the person you’re looking for?

          A. No.




                                31
          Q. Okay. When you’re out on the streets – past
          559 [Pine St.], are you looking for particular
          people or just anybody?

          A. Particular people.

          Q. Okay. So if someone came in the area that
          you knew wasn’t going to share with you, is
          that something that, you know, would stick in
          your head?

          A. Yeah.

          Q. That wasn’t going to share with you?

          A. Right.

          Q. Okay.

          A. I knew who would and who wouldn’t.

          Q. Okay. But would you make note of the people
          you saw who weren’t going to share with you?

          A. Oh, no.

(Ex. Rta7 at 24-26, Dkt. No. 8-37.)

     Beginning with Myers’ testimony that she did not see Angela

Bumpers, in summation the prosecutor argued there was no way Myers

could have seen Bumpers at the scene of the crime based on where

they were standing. (Ex. Rta12 at 83-84, Dkt. No. 8-42.) As to

Walter Boyd and Madonna Carabello, the prosecutor stated:

          Patricia Myers doesn’t see Walter Boyd. Well,
          she said she’s looking for people that would
          get her high. That’s what she’s looking for.
          That’s what she’s making mental notes for. I
          asked her, would Walter Boyd get (you high)?
          No. Would Madonna get [you high]? No. Are
          those the people you would make a mental note
          of? No. She agreed and said I know Madonna
          from the clinic, she’s greedy, not going to

                                  32
            share with me. Those are not the people she’s
            making mental notes of. But, you had better be
            sure if she saw a friend of hers and that
            friend is someone she shared with before,
            that’s the person she would make note of.

(Ex. Rta 12 at 84-85, Dkt. No. 8-42.)

     Because Myers testified that she was looking for someone who

would share their drugs and Boyd and Madonna Carabello would not,

it is a reasonable inference that Myers would not have paid

attention   to   their   presence.      Therefore,     not    every   fairminded

jurist would disagree with the Appellate Division’s conclusion

that the prosecutor’s comments were not improper, and Petitioner

is not entitled to habeas relief on this ground.

     This   Court   finds,   in   the        alternative,    that   even   if   the

prosecutor’s comments about Myers’ testimony were improper because

she embellished Myers’ testimony about why she did not notice

Walter Boyd’s and Madonna Carabello’s presence at the time of the

murder, any prejudice was cured by the trial judge’s instructions.

The trial judge instructed the jury that speculation, conjecture

“and other forms of guessing play no role in the performance of

your duties[.]” (Id. at 120, Dkt. No. 8-42.) Further, the judge

instructed the jury that they alone would determine the credibility

of the witnesses and the amount of weight to give their testimony.

(Id. at 123-24.) Notably, the judge instructed:

            Regardless of what counsel said or I may have
            said in recalling the evidence in this case,
            it is your recollection of the evidence should

                                        33
          guide you as judges of the facts. Arguments,
          statements, remarks, openings and closings or
          summations of counsel are not evidence and
          must not be treated as evidence. Although the
          attorneys might have pointed out what they
          thought was important in this case, you must
          rely solely upon your understanding and
          recollection of the evidence that was admitted
          during the trial. Whether or not the defendant
          has been proven guilty beyond a reasonable
          doubt is for you to decide based on all the
          evidence presented during the trial. Any
          comments by counsel are not controlling.

(Ex. Rta12 at 124, Dkt. No. 8-42.) Thus, the jury was instructed

not to place too great of weight on closing arguments over their

own views of the evidence. Regarding inferences drawn by the jury,

the judge instructed “whether or not inferences should be drawn is

for you to decide using your own common experience, knowledge and

everyday life experiences. Ask yourself, it is probable, it is

logical, is it reasonable.” (Id. at 127-28, Dkt. No. 8-42.) In

this context, not every fairminded jurist would disagree with the

Appellate Division’s conclusion that the prosecutor’s description

of Myers’ testimony and the inferences to be drawn from it did not

so infect the trial with unfairness as to deprive Petitioner of

due process. See Rolan v. Coleman, 680 F.3d 311, 323-24 (3d Cir.

2012) (holding that in light of other evidence and curative jury

instructions, prosecutor’s potentially prejudicial comment did not

deprive the petitioner of due process). Therefore, Petitioner is

not entitled to habeas relief on this claim.



                                34
             2.     Petitioner’s pretrial letter

     For     his    second    allegation     of   prosecutorial    misconduct,

Petitioner contends the prosecutor argued in summation that an

improper inference should be drawn from a letter Petitioner had

written while in jail. (Pet. at 23-25, Dkt. No. 1.) In the letter,

Petitioner wrote about the witnesses who had given information to

the investigator. In summation, the prosecutor commented that

Petitioner        had   not   accused   those     witnesses   of   lying.   The

prosecutor, thus, implied that Petitioner knew the witnesses were

telling the truth about what they saw at the crime scene. The

defense objected and the court gave a limiting instruction, but

Petitioner contends the curative instruction could not have cured

the prejudice to the defense, and that this was an improper comment

on Petitioner’s decision not to testify at trial.

     At trial, the contents of the letter were read into the record

by Investigator James Bruno:

           Pup, what’s good homey boy? Dig this. This is
           the paperwork on T.B., that rat ass nigga and
           I want you to make copies and send it to the
           streets and make sure everybody from downtown
           gets a copy of this. Dig me? Yo, pup, how come
           you never wrote me back and let me know whether
           or not you knew these people? Patricia Myers
           and Diane Bumpers, Walter Boyd, Madonna
           Carabello? Ask Ski if he knows them and give
           him a copy too, and tell him I said what’s up
           and yo. Is Kevin Zip still here? Tell them
           niggas I said what’s up and give them a copy
           too, and tell them to send this shit to the
           streets ASAP and write me back up. Philly P.S.
           What’s up with your case, nigga? Holler at me.

                                        35
(Ex. Rta10 at 157-58, Dkt. No. 8-40 at 161-62.)

     In summation, the prosecutor stated,

          Ladies and gentlemen, I ask you to read that
          letter.

          You can make any inference. You can make no
          inference. You can make a totally innocent
          inference. Whatever you choose. But, the
          wording of the letter that is admittedly
          written and signed by Philly and --Ladies and
          gentlemen, you can draw any inference you like
          or no inference at all. But     one   of   the
          inferences you can draw is what is not in this
          letter is any mention that these people are
          lying. The defendant doesn't call them a liar.

          He doesn't call any of these witnesses a liar.
          He chooses to send out the Discovery with a
          notation in which he calls T.B. a rat and he
          wants to know who knows these witnesses.
          Ladies and gentlemen, one of the things you
          are going to get from the judge is that you
          may – you can choose not to or you can infer
          this as consciousness of guilt.

(Ex. Rta12 at 105-6, Dkt. No. 8-42.)

     The trial judge gave the jury the following instruction:

          Also it was stipulated that the defendant,   for
          example, is the author of a letter that      was
          written and mailed to Michael Davis. And     you
          will get that letter in evidence. I gave     you
          an instruction about that letter and the     use
          of it and I’ll do it again.

(Id. at 118.)

          Now I’m going to read you another charge I
          read you during the testimony concerning that
          correspondence. I’m going to talk about S-75
          and S-76 you are going to have in front of
          you. That is the letter that Defendant wrote


                                36
          and mailed to Michael Davis. I’m going to
          reread that charge to you.

          You’ve been provided with evidence that the
          defendant wrote and mailed a letter to Michael
          David [sic] which references some of the
          witnesses you’ve heard from during the trial.

          The fact that the defendant wrote and mailed
          that letter, S-75 and the redacted document
          with the handwritten notes in evidence, S-76,
          is stipulated to by the parties.

          You as the judges of the facts are to determine
          what, if any inferences can be drawn from the
          content of S-75 and S-76 in evidence. There
          may be one or more than one inference that can
          be drawn from the content of those writings.

          The State asserts the language used by the
          defendant constitutes a consciousness of guilt
          and/or an attempt to influence witnesses which
          infers a consciousness of guilt.

          It is for you as the judges of the facts to
          decide whether or not the statements show a
          consciousness of guilt and the weight, if any,
          to be given such evidence in light of all the
          other evidence in this case.

          Now, as you know, the defendant, Daniel Locus,
          elected not to testify at trial. It is his
          constitutional right to remain silent. You
          must not consider for any purpose or in any
          manner in arriving at your verdict the fact
          that Mr. Petitioner did not testify at trial.
          That   fact  should   not   enter  into   your
          deliberations or discussions in any manner or
          at any time.

(Ex. Rta12 at 145-46, Dkt. No. 8-42.)

               a.   State court determination

     The Appellate Division denied this claim as follows.



                                37
            Defendant further argues that the assistant
            prosecutor improperly commented on a letter
            that defendant had written to another inmate,
            in which he referred to Braxton as a "rat" and
            mentioned the State's other witnesses by name.
            Defendant   contends    that   the   assistant
            prosecutor improperly asked the jury to draw
            an inference of guilt from the absence of any
            statement in the letter that Braxton or the
            other witnesses were liars.

            Even if the assistant prosecutor's comment was
            not sufficiently supported by the statements
            in the letter, the judge provided the jury
            with a curative instruction, in which he
            indicated that what the attorneys say is not
            evidence. Among other things, the judge told
            the jurors "to confine yourselves to the words
            of the letters and only the reasonable
            inferences, if any, you make with respect to
            the letters." In our view, the judge's
            instruction cured any potential for prejudice
            arising   from   the  assistant   prosecutor's
            comment.

(Ra9 at 19, Dkt. No. 8-11.)

                      b.        Analysis

     Petitioner has not identified a case so factually similar as

to require “contrary to” habeas review of this claim. Therefore,

the Court will address whether the Appellate Division reasonably

applied    the       due    process    standard    described     in   Donnelly.      In

Donnelly, the Supreme Court rejected habeas relief where the

prosecutor made an improper remark during summation, finding the

remark    was    not       so   prejudicial     that   its   effect   could    not   be

mitigated       by    a    curative    instruction,      and   that   the     curative

instruction given was strong. Moore v. Morton, 255 F.3d 95, 105–


                                           38
06 (3d Cir. 2001) (citing Donnelly at 643–44.) In addition to

considering any curative instructions, in making the due process

determination, the Supreme Court directed that courts must also

consider the strength of the evidence. Id. at 111 (citing Darden,

477 U.S. at 182, Donnelly, 416 U.S. at 644.)

       The Appellate Division reasonably applied the correct due

process analysis. First, the Appellate Division acknowledged that

the   prosecutor      invited   the   jury   to   make    an   inference   as   to

Petitioner’s guilt based on the fact that he did not call the

witnesses liars in his pretrial letter. Second, the Appellate

Division found the curative instruction sufficient to mitigate any

prejudicial effect. The trial court’s instructions, recited above,

support the Appellate Division’s conclusion that the instruction

was sufficient to mitigate any prejudicial effect.

       It is important to point out, with regard to prejudice, that

the prosecutor did not tell the jury they should infer Petitioner’s

guilt because he did not testify at trial, but rather that they

could choose whether or not to make an inference based on the text

of    the   letter.   Further,   as   required,     the    Appellate   Division

considered the strength of the evidence, and stated, “at trial,

the State presented overwhelming evidence of defendant's guilt[.]”

(Ra9 at 17, Dkt. No. 8-11.) For the same reason, even if the

prosecutor’s comments were improper, the error was harmless. See

Johnson v. Lamas, 850 F.3d 119, 132–33 (3d Cir. 2017) (under

                                       39
harmless error standard “we may grant relief only if we have a

‘grave doubt’ as to whether the error at trial had a substantial

and injurious effect or influence.” (quoting Davis v. Ayala, –––

U.S. ––––, 135 S.Ct. 2187, 2198 (2015) (quoting O'Neal v. McAninch,

513 U.S. 432, 436 (1995)).

     Therefore, the Appellate Division reasonably applied clearly

established     federal   law   in   rejecting    Petitioner’s   claim   of

prosecutorial misconduct in violation of his right to due process.

           3.    Petitioner’s arraignment statements

     For   his    third   allegation      of   prosecutorial   misconduct,

Petitioner alleges that the prosecutor read only a portion of the

statement he made at his arraignment, and that it was taken out of

context. (Pet. at 24-25, Dkt. No. 1.) In summation, the prosecutor

read the following portion of Petitioner’s statement:

           They got no gun, no motive, and no nothing.
           How they got a strong case? They got three
           crack heads that will say anything. That’s a
           strong case?

(Id. at 24.) The prosecutor invited the jury to infer Petitioner

was the perpetrator and had disposed of the gun, because he somehow

knew that the prosecution had not recovered the gun although the

information was never made public. Petitioner, however, contends

his statement was a simple denial of his guilt, and his speculation

that the witnesses would be crackheads because the murder took

place in a drug infested neighborhood. Petitioner asserts there


                                     40
was no evidence that he disposed of a gun, and it was not reasonable

to infer he had disposed of a gun simply because the prosecution

had not recovered one.

               a.   State court determination

     The Appellate Division discussed this claim as follows.

          In addition, defendant contends that the
          assistant prosecutor improperly referred to
          certain statements he made when he was
          arraigned on the charges related to Ball's
          shooting.   At  the   arraignment,   defendant
          asserted his innocence and said that the
          State's case was baseless because "[t]hey got
          no gun, no motive, no nothing." The assistant
          prosecutor noted in her summation that, at the
          time of the arraignment, the fact that the gun
          used in the shooting had not been recovered
          had not been publicly disclosed. She said that
          the jury could draw a reasonable inference
          that defendant knew the State did not have the
          gun because defendant had disposed of the
          weapon.

          Defendant contends that, in these remarks, the
          assistant prosecutor improperly asked the jury
          to reach a conclusion that was not supported
          by the evidence. However, in our view, the
          assistant prosecutor's remarks were a fair
          comment on the evidence. The assistant
          prosecutor properly asked the jury to draw the
          reasonable inference that defendant knew the
          State had not recovered a gun because he had
          disposed of it. Defense counsel did not object
          to the comment, thereby indicating he did not
          consider it to be prejudicial.

          Defendant's other arguments regarding the
          assistant prosecutor's summation are without
          sufficient merit to warrant discussion. R.
          2:11-3(e)(2).

(Ra11 at 20, Dkt. No. 8-11.)


                                 41
                b.      Analysis

     “A   ‘prosecutor    is   entitled      to    considerable   latitude     in

summation to argue the evidence and any reasonable inferences that

can be drawn from that evidence.’” United States v. Hernandez, 412

F. App'x 509, 511 (3d Cir. 2011) (quoting United States v. Lee,

612 F.3d 170, 194 (3d Cir. 2010) (quoting United States v. Werme,

939 F.2d 108, 117 (3d Cir. 1991)). The prosecutor’s remark was

supported by the following evidence. Assistant Prosecutor Ira

Slovin, Deputy Chief of the Homicide Unit for the Prosecutor’s

Office,   testified   that    he    handled      Petitioner’s    case   through

indictment, and no discovery was released in the case before the

arraignment. (Ex. Rta9 at 173-75, Dkt. No. 8-39.) He further

testified that, prior to the arraignment, there had been no press

release revealing     that    a    weapon   was   never   recovered,    and   no

witnesses were identified or ever referred to as “crack heads.”

(Id. at 175-77.) Based on this evidence, the Appellate Division

reasonably concluded it was not improper for the prosecutor to

invite the jury to make a reasonable inference that Petitioner had

disposed of the gun because he knew it had not been recovered.

     Even assuming the prosecutor’s comment was improper, 3 any

prejudice was mitigated because, as discussed above, the jury was


3 This case is distinguishable from United States v. Balter, 91
F.3d 427, 438-39 (3d Cir. 1996), where the Third Circuit Court of
Appeals held that the prosecutor committed harmless error by
commenting, in summation, on the defendant’s post-arrest silence
                                       42
instructed that a prosecutor’s remarks are not evidence, and it is

for the jury to determine what reasonable inferences might be drawn

from the evidence. (Ex. Ra9 at 19, Dkt. No. 8-11.) See Donnelly,

416 U.S. at 644 (“[i]n addition, the trial court took special pains

to   correct    any    impression    that   the   jury    could   consider     the

prosecutor's statements as evidence in the case.”) Therefore, the

Appellate Division’s denial of this claim was not objectively

unreasonable under clearly established federal law, and habeas

relief    is    denied.      Alternatively,     assuming    the      prosecutor’s

comments were improper, the error was harmless. See Johnson, 850

F.3d at 132–33 (3d Cir. 2017) (under harmless error standard “we

may grant relief only if we have a ‘grave doubt’ as to whether the

error    at    trial   had    a   substantial     and    injurious    effect    or

influence”) (quoting Davis v. Ayala, ––– U.S. ––––, 135 S.Ct. 2187,

2198 (2015) (quoting O'Neal v. McAninch, 513 U.S. 432, 436 (1995)).

At trial, Myers testified that she saw Petitioner shoot the victim,

and other witnesses placed Petitioner at the scene of the crime.

Under the circumstances, this Court does not have grave doubts of




during the reading of the Indictment, after the defendant had
called the investigator from jail to make a deal, asserting his
co-defendant was the shooter. Here, the prosecutor commented not
on Petitioner’s post-arrest silence, but on his inculpatory
statements during arraignment. The transcript of the arraignment
is not part of the record here. This Court assumes that the trial
court followed N.J. Ct. R. 3:4-2 (d)(3) “Procedure in Indictable
Offenses” and advised defendant of the right to remain silent and
that any statement may be used against him.
                                       43
improper influence on the jury verdict by the prosecutor’s comment

on Petitioner’s arraignment statements about the prosecution’s

weak case because they failed to recover a gun and had three crack

head witnesses.

          4. Credibility of the witnesses

     Petitioner’s fourth allegation of prosecutorial misconduct is

based on the prosecutor’s argument to the jury that they should

prove the defendant was wrong, “[b]ecause the defendant is counting

on you to feel the same wa[y] he feels, that these are crackheads

who are not worthy of our beliefs in any way.” (Pet. at 25-26,

Dkt. No. 1.) Petitioner contends these remarks were prejudicial

because the prosecutor invited the jury to reach a guilty verdict

not based on the lack of reasonable doubt, but to prove they

disagreed that drug addicts are not worthy of belief.

     The Appellate Division rejected this claim.

          Defendant   had   referred  to   the   State's
          witnesses as "crack heads" when he was
          arraigned,   and   the  assistant   prosecutor
          reasonably    stated   that   defendant    was
          "counting" on the jury to reject their
          testimony as lacking credibility because of
          their involvement with drugs. Indeed, defense
          counsel had made that point in his summation.
          There was nothing improper about the assistant
          prosecutor's remarks.

(Ex. Ra9 at 20-21, Dkt. No. 8-11.)

     “In evaluating whether the remarks of the prosecutor rise to

the level of a constitutional violation, [courts] are required to


                                44
examine those remarks in the context of the whole trial.” Werts v.

Vaughn, 228 F.3d 178, 198 (3d Cir. 2000) (citations omitted). The

Appellate Division did so here, noting Defendant had referred to

the witnesses as “crack heads” during his arraignment, and the

defense counsel urged the jury not to find the testimony of drug

addicts credible. Additionally, viewed in the totality of the

circumstances,     including       the        curative     instruction       that     a

prosecutor’s arguments are not evidence, and reliance on the

overall strength of the prosecution’s case, the Appellate Division

reasonably rejected this claim. See Moore v. Morton, 255 F.3d 95,

112–13 (3d Cir. 2001) (“[w]hen the evidence is strong, and the

curative instructions adequate, the Supreme Court has held the

prosecutor's prejudicial conduct does not deprive a defendant of

a fair trial.”) Petitioner is not entitled to habeas relief on

this claim.

          5.      The cumulative effect of prosecutorial misconduct

     Petitioner        argues    that    the     cumulative      effect      of     the

prosecutor’s   misconduct,       including       the     prosecutor’s     denial     of

contradictions     in      the    witnesses’        testimony,         comments      on

Petitioner’s     arraignment,      and    cajoling        the   jury    to   disavow

Petitioner’s belief that drug addicts are incapable of giving

credible testimony, deprived him of due process. (Pet. at 20-27,

Dkt. No. 1.)

                  a.     State court determination

                                         45
       The Appellate Division recognized that Petitioner alleged

that    the   singular    and   cumulative         effect   of     prosecutorial

misconduct    deprived    him   of    due   process,    however,      the     court

addressed each instance of alleged misconduct singularly. (Ex. Ra9

at 17, Dkt. No. 8-11.) The Appellate Division did not find any

instances     of   prosecutorial     misconduct,      therefore,      there    was

nothing for it to address in the cumulative. The Appellate Division

nonetheless considered the potential prejudicial effect of certain

of the prosecutor’s statements and in each instance found that

Petitioner was not deprived of due process in the context of the

overall trial record. (Ex. Ra9 at 17, Dkt. No. 8-11.)

                   b.    Analysis

       “The cumulative effect of the prosecutor's actions must be

reviewed against the standard of whether they ‘so infected the

trial with unfairness as to make the resulting conviction a denial

of due process.’” Scherzer v. Ortiz, 111 F. App'x 78, 88 (3d Cir.

2004) (quoting      Donnelly,   416    U.S.   at    643.)   “[A]    judgment     of

conviction is commonly the culmination of a trial which includes

testimony of witnesses, argument of counsel, receipt of exhibits

in evidence, and instruction of the jury by the judge.” Donnelly,

416 U.S. at 645. Under the deferential standard of habeas review,

whether every fair-minded jurist would disagree with the Appellate

Division’s determination that none of the prosecutor’s comments

were improper, must be affirmed. As discussed above, in each

                                       46
instance     of      alleged       prosecutorial       misconduct,       the     Appellate

Division    gave      a     reasonable      explanation        why    the    prosecutor’s

statements were fair comments on the evidence.

       Second, the Appellate Division also considered the effect of

curative jury instructions on statements by the prosecutor that

might have been prejudicial. The Appellate Division noted that the

trial court instructed the jury that counsel’s arguments are not

evidence. (Ex. Ra9 at 19, Dkt. No. 8-11.) The Appellate Division

also     considered         that    the    strength     of    the     evidence    against

Petitioner rendered it unlikely that the prosecutor’s statements

infected the trial with unfairness. (Id. at 16-17.) The trial

record supports the Appellate Division’s conclusion concerning the

strength of the prosecution’s case based on eyewitness testimony,

Braxton’s       testimony          about   his    jailhouse          conversation       with

Petitioner,       the     letter     written      by   Petitioner       to     Davis,    and

Petitioner’s statements at the arraignment. Therefore, the Court

denies    the       claim    of     prosecutorial      misconduct        based    on    the

cumulative effect of prejudice, and denies ground three of the

petition in its entirety. See Fahy v. Horn, 516 F.3d 169, 204 (3d

Cir.   2008)      (where      the    prosecutor’s      comments       were     either    not

improper,      or    if     they    were    improper,        not    prejudicial.       their

cumulative effect could not have deprived the defendant of a fair

trial.)



                                             47
       E.    Ground Four

       In his fourth ground for relief, Petitioner asserts that the

jury instructions were inadequate and caused undue prejudice,

depriving him of a fair trial. (Pet. at 28-29, Dkt. No. 1.)

Further, he claims the trial court failed to mold the model jury

instruction for in-court and out-of-court identifications to the

evidence in the case. Petitioner argues that due process required

the trial court to instruct the jury of the following: (1) Myers

was the only eyewitness who claimed to have seen Petitioner shoot

the victim; (2) Myers’ identification of Petitioner was a “show-

up”     identification;        (3)      studies           show     that         “show-up”

identifications     are     inherently          suggestive;      (4)    the     jury   was

required      to   reject       Myers’           in-court        and      out-of-court

identifications if it found they were a product of a show-up

procedure and there was no reliable independent source upon which

Myers’ identified Petitioner; and (5) the factual contradictions

in    the   eyewitnesses’     accounts.         Petitioner       contends       that   the

prosecutor     misled   the   jury     to       believe    the   four     eyewitnesses

identified     Petitioner     and    did    not     contradict         each   other.    In

opposition, Respondents contend the Appellate Division properly

rejected     Petitioner’s     claim.       (Answer    at    81-84,       Dkt.    No.   8.)

Respondents further argue that the jury instruction claim rested



                                           48
purely on matters of state law, and therefore, Petitioner fails to

raise a constitutional issue.

          1.   Standard of review for due process claim based on
               erroneous or ambiguous jury instructions

     In Estelle v. McGuire, the Supreme Court explained when an

erroneous or ambiguous jury instruction rises to the level of a

due process violation.

          The only question for us is “whether the
          ailing instruction by itself so infected the
          entire trial that the resulting conviction
          violates due process.” Cupp v. Naughten, 414
          U.S. 141, 147, 94 S.Ct. 396, 400–01, 38
          L.Ed.2d 368 (1973); see also Henderson v.
          Kibbe, 431 U.S. 145, 154, 97 S.Ct. 1730, 1736–
          37, 52 L.Ed.2d 203 (1977); Donnelly v.
          DeChristoforo, 416 U.S. 637, 643, 94 S.Ct.
          1868, 1871, 40 L.Ed.2d 431 (1974) (“‘[I]t must
          be established not merely that the instruction
          is    undesirable,       erroneous,    or    even
          “universally condemned,” but that it violated
          some [constitutional right]’”). It is well
          established that the instruction “may not be
          judged in artificial isolation,” but must be
          considered in the context of the instructions
          as a whole and the trial record. Cupp v.
          Naughten, supra, 414 U.S., at 147, 94 S.Ct.,
          at 400–01. In addition, in reviewing an
          ambiguous instruction such as the one at issue
          here,   we    inquire    “whether   there   is  a
          reasonable likelihood that the jury has
          applied the challenged instruction in a way”
          that violates the Constitution. Boyde v.
          California, 494 U.S. 370, 380, 110 S.Ct. 1190,
          1198, 108 L.Ed.2d 316 (1990). And we also bear
          in mind our previous admonition that we “have
          defined the category of infractions that
          violate      ‘fundamental      fairness'     very
          narrowly.” Dowling v. United States, 493 U.S.
          342, 352, 110 S.Ct. 668, 674, 107 L.Ed.2d 708
          (1990).    “Beyond    the   specific   guarantees


                                 49
            enumerated in the Bill of Rights, the Due
            Process Clause has limited operation.” Ibid.

502 U.S. 62, 72–73 (1991) (footnote omitted).

            2.     Exhaustion of claim in state courts

      “The exhaustion rule requires applicants to ‘fairly present’

federal claims to state courts before bringing them in federal

court.” McCandless, 172 F.3d at 260 (citations omitted). In the

state courts: (1) Petitioner failed to allege the jury instructions

violated his right to due process; (2) Petitioner did not rely on

the   constitutional     standard   for       due   process    claims;     and   (3)

Petitioner did not cite to federal law or a state case citing to

federal law. (Ex. Ra4 at 115-119, Dkt. No. 8-6 at 122-26; Ex. Ra8,

Dkt. No. 8-8.) “[A] passing reference to the concept of a ‘fair

trial’ is not sufficient to fairly present a federal due process

claim in state court.” Keller, 251 F.3d at 415. Thus, Petitioner

did not fairly present the federal nature of his due process claim

before   the     state   courts   and   failed      to    exhaust   this    claim.

Nonetheless, a habeas court may deny an unexhausted claim on the

merits, and this Court would do so here. 28 U.S.C. § 2254(b)(2).

            3.     State court determination

      The   Appellate      Division          made   the    following       factual

determinations      concerning    Myers’        pretrial      identification     of

Petitioner.

            Myers told [Investigator] Bruno she was
            present at the time [of the murder] and the

                                        50
             man responsible was her drug dealer, from whom
             she had purchased drugs on a regular basis
             over two years, including the night of the
             murder. … Bruno showed Myers a photograph of
             Williams, but she said he was not the shooter.
             Bruno thereafter asked the police intelligence
             unit to compile a book of photographs of
             persons who had been arrested in the area of
             Lawrence's House, or who had some connection
             to the area. The book contained twenty-two
             photos, including photos of Williams and
             defendant.

In the meantime, Bumpers, Carabello and Boyd identified Petitioner

as the shooter from the photo array.

             The following day, Bruno met with Myers to
             determine if defendant was the person whom she
             saw shoot Ball. Bruno showed Myers a picture
             of defendant, but did not tell Myers who he
             was or whether any other witnesses had
             identified him. Myers identified defendant as
             the shooter.

(Ex. Ra9 at 6-8, Dkt. No. 8-11.)

       The Appellate Division held that “the judge instructed the

jury    in    accordance     with   the   then-applicable   model   jury

instructions. Model Jury Charge (Criminal), ‘Identification: In-

Court and Out-of-Court Identifications’ (6/4/07)”. (Ex. Ra9 at 14,

Dkt. No. 8-11.) The trial judge instructed the jury that “it is

your function to determine whether the witnesses’ identification

of the defendant is reliable and believable.” (Ex. Rta12 at 136,

Dkt No. 8-42.)

             4.   Analysis




                                     51
     Petitioner’s claim is largely based on his allegation that

Myers’ out-of-court identification of him was based on a show-up

procedure. A “show-up” is an identification procedure “in which a

single    individual     arguably     fitting   a   witness’       description   is

presented to that witness for identification.” United States v.

Brownlee, 454 F.3d 131, 138 (3d Cir. 2006).

     In the Third Circuit, a habeas petitioner who challenges state

court jury instructions must “point to a federal requirement that

jury instructions ... must include particular provisions,” or

demonstrate that the jury “instructions deprived him of a defense

which federal law provided to him.” Johnson v. Rosemeyer, 117 F.3d

104, 111 (3d Cir. 1997). Petitioner has not identified a federal

requirement that jury instructions include a specific instruction

concerning show-up procedures.

     The reliability of Myers’ identification also weighs against

the necessity for a special jury instruction. It is of consequence

that Myers was not asked to identify a stranger but rather her

drug dealer, with whom she had recent and frequent contact. Under

the circumstances, asking Myers whether a person depicted in a

single photograph was her drug dealer whom she witnessed shooting

Anthony    Ball,   was    not    so   prejudicial     that     a    special   jury

instruction    about     the    inherent     suggestiveness        of   a   show-up

procedure was required. See United States v. Wade, 388 U.S. 218,

241, n. 33 (1967) (noting that how well the witness knows the

                                        52
suspect will have an important bearing on the true basis of the

witness’ in court identification); U.S. v. Waters, 428 F. App’x

155, 164-65 (3d Cir. 2011) (finding show-up procedure did not

create substantial risk of misidentification under totality of the

circumstances.)

     Petitioner also argues that the trial judge should have

instructed the jury on the inconsistencies of the witnesses’

testimony.   Defense   counsel,    in   summation,   described   the

inconsistencies in detail. (Ex. Rta12 at 44-75, Dkt. No. 8-42.)

The trial judge instructed the jury

          Now as judges of the facts you are to determine
          the credibility of the witnesses and in
          determining whether a witness is worthy of
          belief and therefore credible, you make take
          into consideration:

          the appearance and demeanor of the witness;
          the manner in which he or she might have
          testified; the witness’ interest in the
          outcome of the trial, if any; his or her means
          of obtaining knowledge of the facts; the
          witness’ power of discernment, meaning their
          judgment, their understanding; the witness’
          ability to reason, observe, recollect and
          relate; the possible bias, if any, in favor of
          the side for whom the witness testified; the
          extent to which, if at all, each witness is
          either    corroborated     or    contradicted,
          supported or discredited by other evidence;
          whether the witness testified with an intent
          to   deceive  you;   the   reasonableness   or
          unreasonableness of the testimony the witness
          has given; whether the witness made any
          inconsistent or contradictory statements; and
          any and all other matters which serve to
          support or discredit his or her testimony.


                                  53
(Ex. Rta12 at 128-29, Dkt. No. 8-42.) Here, the jury instructions

regarding    witness        credibility    acknowledged       that      inconsistent

statements       by   witnesses    should       be   assessed      in   determining

credibility, and defense counsel pointed out inconsistencies in

summation.       Further,     Petitioner       has   not   shown    how    the   jury

instructions deprived him of a defense. The jury instructions on

witness credibility were not prejudicial and the trial court

properly instructed the jury on reasonable doubt. 4 Therefore, the

Court denies the unexhausted due process claim in ground four of

the petition.

     F.     Ground Five

     For his fifth ground for relief, Petitioner alleges that

Braxton’s testimony was irrelevant and prejudicial and deprived

him of a fair trial. (Pet. at 30-32, Dkt. No. 1.) Braxton testified

on direct examination that he was placed in protective custody

after Petitioner put out word on the street that Braxton was a

snitch.     On    cross-examination,           Braxton     said    that    he    told

Petitioner, during a pretrial jailhouse conversation, that if

Petitioner did not commit the murder, he should tell the police

who did, and that Braxton would not take the blame for someone

else if he was innocent. Petitioner argues this testimony suggested


4 The trial judge instructed, in part, “a reasonable doubt is an
honest [a] reasonable uncertainty in your minds about the guilt of
the defendant after you have given full and impartial consideration
to all the evidence.” (Rta12 at 122-23, Dkt. No. 8-42.)
                                          54
to the jury that Petitioner would have testified if he was not

guilty. Respondents contend that Ground Five of the petition is

procedurally defaulted and lacks merit. (Answer at 84-93, Dkt. No.

8.) In his traverse, Petitioner explained,

          This argument relied on the facts of the trial
          court's inadequate jury instructions based on
          the prejudicial testimony. Although, coupled
          together concerning the "challenge to the
          testimony   by   Mr.   Braxton,"    the   jury
          instructions where [sic] not cured by the
          testimony nor where [sic] the trial court's
          instructions adequate enough to cure the
          prejudice endured by the testimony, and thus,
          interfered with his defense that, "he was not
          the culprit" of the crime accused.

(Traverse at 28, Dkt. No. 9 at 33.)

          1.   State court determination

     On direct appeal, the Appellate Division denied this claim.

          Defendant also argues he is entitled to a new
          trial because of statements that Braxton made
          while testifying. In his direct testimony,
          Braxton stated that he requested protective
          custody for himself and his wife upon his
          release from jail. Defendant maintains that
          Braxton's statement was "highly inflammatory"
          because it suggested that Braxton and his wife
          needed the State's protection after Braxton
          implicated defendant in Ball's murder.

          However,    on   cross-examination,    defense
          counsel asked Braxton if his request for
          protective custody was merely a request to
          have the State help pay for the hotel where he
          and his wife were staying. Braxton agreed.
          Defense counsel further elicited testimony
          from Braxton confirming that no one was posted
          outside the hotel room to protect Braxton and
          his wife while they were staying there, and
          Braxton had not sought protective custody

                                55
          while he was in jail. Defense counsel did not
          object to Braxton's comment. We conclude the
          comment did not prejudice defendant.

          Defendant    additionally    claims    he   was
          prejudiced by certain statements Braxton made
          during cross-examination. Braxton confirmed
          that he told defendant that if he did not shoot
          Ball, he should tell the police who did.
          Braxton added that he would not spend thirty
          or forty years in jail for something someone
          else did. He also stated, "If I didn't do it,
          I wouldn’t be sitting here." Defendant
          contends that Braxton's comments suggested
          that the fact that defendant was on trial "was
          evidence of his consciousness of guilt[.]"

          However, as the State argues, Braxton's
          comments were a statement as to what he
          believed, not a statement about what defendant
          thought. Indeed, there was no evidence showing
          that defendant shared Braxton's views on this
          particular topic. We therefore conclude that
          defendant was not prejudiced by Braxton's
          comments.

(Ex. Ra9 at 21-23, Dkt. No. 8-11.)

          2.   Exhaustion of federal claim

     In the state courts, Petitioner failed to allege admission of

Braxton’s testimony violated his right to due process; he did not

rely on the constitutional standard for due process claims or cite

to federal law or a state case citing to federal law. (Ex. Ra4 at

126-30, Dkt. No. 8-6; Ra6, Dkt. No. 8-8; Ex. Ra8, Dkt. No. 8-10.)

Thus, Petitioner failed to exhaust this claim. A habeas court,

however, may deny an unexhausted claim on the merits. 28 U.S.C. §

2254(b)(2).

          3.   Merits of the unexhausted claim

                                56
     Where admission of certain evidence is alleged to violate due

process, the familiar standard of whether the alleged error so

infected the entire trial with unfairness governs habeas review.

Estelle v. Gamble, 502 U.S. 62, 67-68 (1991); Keller, 251 F.3d        at

416, n. 2 (“A federal habeas court is limited to deciding whether

the admission of the evidence rose to the level of a due process

violation.”)   Petitioner   objects      to   admission   of   Braxton’s

testimony that he sought protective custody for himself and his

wife upon his release from jail because it implies that Petitioner

presented a danger to them. (Pet. at 30-32, Dkt. No. 1.)

     On   cross-examination,   defense    counsel   questioned   Braxton

about his request for protective custody. “You said protective

custody. What you’re talking about is someone paid for your hotel

room, is that correct?” (Ex. Rta10 at 29, Dkt. No. 8-40). Braxton

agreed. (Id.) Defense counsel had Braxton confirm that no one was

stationed outside of his hotel room to protect him and he was “free

to go about [his] life.” (Id. at 29-31.) Defense counsel also

elicited Braxton’s testimony that he declined witness protection

while in jail. (Id. at 90-91; Ex. Rta11 at 48, Dkt. No. 8-41.)

Furthermore, Investigator Bruno disclaimed that Braxton and his

wife were in protective custody but that they were homeless; he

said, “I don’t want to say protective custody, they aren’t in our

custody. We made arrangements for them to have a place to stay so

we know they are safe....” (Ex. Rta11 at 44, Dkt. No. 8-41.)

                                  57
Viewing Braxton’s testimony as a whole, it did not infect the

entire trial with unfairness depriving Petitioner of due process.

     Petitioner also challenged Braxton’s testimony that he told

Petitioner that if he did not shoot Ball he should tell the police

who did, and that Braxton would not allow himself to go to prison

for thirty or forty years if he was innocent. On cross-examination,

Braxton testified:

          COUNSEL: Do you remember about the hundred
          dollars?   Was   that   you   explaining   to
          [Petitioner] you both were making a hundred
          dollars a day, you don’t get in trouble for a
          murder?

          BRAXTON: Don’t go around shooting and beating
          no people for a hundred dollars a day.

          COUNSEL: Right....Didn’t you tell my client he
          should go and tell who did it because it’s not
          worth a hundred dollars to be going to jail
          for?

          BRAXTON: Yeah.

          COUNSEL: And because –

          BRAXTON: (Interposing) I said “If you didn’t
          do it, if you didn’t do it...tell them who did
          it, so you can get yourself out of there”. You
          know what I mean? “If you didn’t do it, go
          ahead and tell”, because I’m not going to do
          thirty, forty years for somebody else. It’s
          not heard of. We wouldn’t be standing here in
          front of these people, them people, the jurors
          and the judge. If I didn’t do it, I wouldn’t
          be sitting here.”

[Ex. Rta10 at 42, Dkt. No. 8-40.]




                                58
     Defense counsel clarified that Braxton’s testimony was not a

comment on Petitioner’s decision not to testify at trial but rather

a comment on Braxton’s opinion that Petitioner should cooperate if

he knew the murderer. It is significant that the prosecutor did

not argue the jury should draw any inference based on Braxton’s

opinion that Petitioner should cooperate. (Ex. Rta12 at 75-110,

Dkt. No. 8-42.) In context of the entire trial and based on the

strength of the prosecution’s evidence, Braxton’s testimony in

this regard did not so infect the trial with unfairness as to

constitute a violation of due process. Therefore, the Court denies

the unexhausted claim in ground five of the petition.

     G.   Ground Six

     In his sixth ground for relief, Petitioner argues the trial

court deprived him of a presenting a complete defense by not

permitting him to argue the victim was killed by a third-party.

(Pet. at 33-35, Dkt. No. 1.) At trial, defense counsel sought to

raise the issue that the victim’s mother, during discovery, said

the victim had a reputation for stealing drug dealers’ stashes

and, as a result, he had been shot in 2004 and 2006. Defense

counsel wanted to present testimony that the prosecutor was looking

into whether this shooting was related to the 2004 and 2006

shootings. The trial court excluded any testimony about the prior

shootings and excluded the defense that a third party committed

the murder.

                                59
     Respondents submit that these claims do not implicate the

Constitution, and nevertheless were properly disposed of in the

state courts. (Answer at 93-101, Dkt. No. 8.) Petitioner raised

this claim on direct appeal as a violation of his constitutional

right to present a meaningful defense. (Ra4 at 124, Dkt. No. 8-6

at 131.) It is, therefore, exhausted and properly raised for habeas

review.

          1.   State court determination

     The Appellate Division addressed this claim on direct appeal

as follows.

          "A defendant is entitled to prove his
          innocence by showing that someone else
          committed the crime with which he or she is
          charged." State v. Jimenez, 175 N.J. 475, 486
          (2003) (citing State v. Koedatich, 112 N.J.
          225, 297 (1988), cert. denied, 488 U.S. 1017,
          109 S. Ct. 813, 102 L. Ed. 2d 803 (1989); State
          v. Sturdivant, 31 N.J. 165, 179 (1959), cert.
          denied, 362 U.S. 956, 80 S. Ct. 873, 4 L. Ed.
          2d 873 (1960)). "The right to the defense of
          third-party   guilt    is   of   constitutional
          dimension." Ibid. (citing Koedatich, supra,
          112 N.J. at 297).

          However, the proof of third-party guilt must
          have "'a rational tendency to engender a
          reasonable doubt with respect to an essential
          feature of the State's case.'" Id. at 487
          (quoting Sturdivant, supra, 31 N.J. at 179).
          It is "'not enough to prove some hostile event
          and leave its connection with the case to mere
          conjecture.'"   Ibid.   (quoting   Sturdivant,
          supra, 31 N.J. at 179). The evidence must
          establish "'some thread capable of inducing
          reasonable men to regard the event as bearing
          on   the  State's   case.'"   Ibid.   (quoting
          Sturdivant, supra, 31 N.J. at 179).

                                60
          The record shows that, shortly before the
          trial, defense counsel asked the State to
          provide discovery related to two incidents in
          which Ball was allegedly shot. Ball's mother
          apparently   believed   that   her   son   was
          previously shot for stealing drug stashes. The
          State could not provide information about one
          of the alleged shootings, but provided
          discovery concerning the other incident,
          including information that Tyhune Jones had
          been convicted for that shooting.

          However, Jones was incarcerated on June 9,
          2008, when Ball was fatally shot. Defense
          counsel said that he was seeking other
          evidence in an effort to show that Jones could
          have been responsible for Ball's death,
          perhaps through an accomplice. At the time of
          trial,   Ball's   mother  was   deceased.   In
          addition, defense counsel did not proffer the
          evidence he wanted to present and even
          conceded that he did not have evidence that
          Ball had previously suffered gunshot wounds.
          The judge ruled that defendant would not be
          able to present evidence concerning the two
          alleged shootings. The judge found the
          assumption that the June 9, 2008 shooting was
          related to the earlier incidents was "mere
          conjecture" and the evidence did not meet the
          threshold required for admission on the issue
          of third party guilt.

          The judge noted that Jones was in jail at the
          time Ball was murdered, and it would not have
          been possible for him to have committed that
          offense. The judge nevertheless permitted
          defense counsel to question Bruno about the
          prior shootings, as part of an inquiry into
          whether his investigation was thorough.

          The record fully supports the judge's ruling.
          Defendant   failed   to  proffer   sufficient
          evidence to raise an inference of third-party
          guilt.

(Ra9 at 23-25, Dkt. No. 8-11.)

                                 61
            2.    Analysis

      Petitioner has not set forth a factually similar Supreme Court

case that governs this claim on habeas review. Therefore, this

Court looks to whether the Appellate Division reasonably applied

clearly established Supreme Court precedent. The Supreme Court, in

Holmes v. South Carolina, described the right to present a complete

defense.

           [T]he    Constitution    guarantees    criminal
           defendants   ‘a   meaningful   opportunity   to
           present a complete defense.’” Crane v.
           Kentucky, 476 U.S. 683, 690, 106 S.Ct. 2142,
           90 L.Ed.2d 636. This right is abridged by
           evidence rules that “infring[e] upon a weighty
           interest of the accused” and are “ ‘arbitrary’
           or ‘disproportionate to the purposes they are
           designed   to   serve.’”   United   States   v.
           Scheffer, [523 U.S. 303] at 308, 118 S.Ct.
           1261. [1998].… [W]ell-established rules of
           evidence permit trial judges to exclude
           evidence if its probative value is outweighed
           by certain other factors such as unfair
           prejudice, confusion of the issues, or
           potential to mislead the jury. An application
           of this principle is found in rules regulating
           the admission of evidence proffered by
           criminal defendants to show that someone else
           committed the crime with which they are
           charged. Such rules are widely accepted….

547 U.S. 319, 320 (2006).

      The Appellate Division’s determination of this claim was

objectively reasonable because the probative value of evidence

that Petitioner was shot twice in the past and had a reputation

for stealing drug stashes was outweighed by other factors. Only

one   of   the   individuals   who   previously   shot   Ball   was   ever

                                     62
identified, and he was serving a state prison sentence at the time

of Ball’s murder. Thus, at a minimum, fairminded jurists could

disagree     with   the   Appellate   Division’s     conclusion    that    the

evidence of third party guilt did not rise above “mere conjecture.”

Therefore, the Court denies ground six of the petition.

      H.   Ground Seven

      For his seventh ground for relief, Petitioner argues the trial

court violated his right to due process by admitting testimony

about his involvement in a drug set. (Pet. at 36-39, Dkt. No. 1.)

Investigator Bruno testified at Rule a 404(b) evidentiary hearing

that Ernest Braxton gave a statement about seeing Petitioner with

a gun, and that he knew Petitioner sold drugs. At trial, other

witnesses were allowed to testify about drug transactions they

engaged in with Petitioner. The trial court instructed the jury

that the evidence was admitted to prove motive and identification

and not that the defendant must have committed the murder because

he committed past crimes. Petitioner contends the instruction was

an   oversimplification     that   fell    far   short   of   correcting   the

prejudice.     Respondents submit the Appellate Division properly

rejected this claim, finding the arguments to be without sufficient

merit. (Answer at 33, Dkt. No. 8 at 33.) 5 In his traverse,




5 Respondents also assert that this claim is not cognizable on
habeas review because it raises a challenge under state evidentiary
law. However, Petitioner presented this claim on direct appeal
                                      63
Petitioner argues that he was not arrested, charged, nor indicted

and/or convicted of selling drugs in connection with the case for

which he was tried. (Traverse at 34, Dkt. No. 9 at 39.)

          1.   State court determination

     The Appellate Division, on direct appeal, addressed this

claim as follows:

          In his supplemental brief, defendant argues
          that the judge committed plain error by
          allowing the State to use his out-of-court
          statement concerning his involvement with the
          sale of illegal narcotics. Defendant contends
          that the judge did not undertake a proper
          analysis under State v. Cofield, 127 N.J. 328
          (1992). He further argues that the judge's
          limiting instructions regarding this evidence
          were inadequate. In our view, these arguments
          are without sufficient merit to warrant
          discussion in a written opinion. R. 2:11-
          3(e)(2).

          Suffice it to say, however, the judge
          conducted a pre-trial hearing concerning this
          evidence and made the findings required by
          Cofield for its admission. The judge also gave
          the jury detailed instructions on the manner
          in which the jury could consider this
          evidence.

          Furthermore, defendant's attorney did not
          object   to  the   instructions.   Defendant's
          contention that the instructions were not
          properly tailored to the facts of this case,
          and failed to provide guidance on how the jury
          could use the evidence, are meritless.

(Ex. Ra9 at 25-26, Dkt. No. 8-11.)




under both state law and as a federal constitutional claim. (Ex.
Ra6 at 9, Dkt. No. 8-8.)
                                64
            2.      Analysis

      Although the Appellate Division stated these “arguments are

without    sufficient       merit   to   warrant     discussion   in   a   written

opinion” it briefly discussed the argument and gave reasons for

rejecting the claim. Therefore, the deferential standard of habeas

review requires this Court to determine if all fairminded jurists

would disagree with the Appellate Division’s denial of this claim.

The Appellate Division relied, in part, on the pretrial Rule 404(b)

hearing held on May 10, 2009. In that hearing, Investigator Bruno

testified that he took Ernest Braxton’s statement on July 25, 2008,

and Braxton said that around the time of the murder Petitioner had

asked him for some .380 rounds. (Ex. Rta2 at 5, Dkt. No. 8-32.)

Braxton also said he had recently seen Petitioner operating a drug

set at 559 Pine Street in Camden, in possession of a gun. (Id. at

6.) Based on evidence of the victim’s autopsy, a .380 caliber

bullet was extracted from the victim’s head. (Id. at 12.) Other

witnesses gave statements about engaging in drug transactions with

Petitioner       which    were   relevant      and   important    background   to

understand the State’s case. (Id. at 12-28.)

      Braxton’s testimony about the ammunition and Petitioner’s

possession of a gun were close in time and location to the murder

of   the   victim,       therefore,   the     evidence   had   probative    value.

Further, Petitioner’s operation of a drug set was relevant to the

context of the murder because the alleged motive was theft of a

                                         65
drug dealer’s stash. With a proper limiting instruction, the

evidence of Petitioner’s drug dealing was not so prejudicial as to

infect the entire trial with unfairness.

     The trial court gave the following jury instructions:

          Further, if I gave you a limiting instruction
          on how to use certain evidence, that evidence
          must be considered by you for that purpose
          only. You can’t use it for any other purpose.
          I’m   going   to  give   you   some   limiting
          instructions that I gave you during the
          testimony. I told you, for example, that there
          was some testimony that the defendant was
          involved in running a drug set, selling drugs.
          And I said, well you can’t use that to prove
          that he did this bad stuff before, so he must
          have committed this crime. You can’t use it
          for that purpose.

          You can only use it, for example, to prove
          motive and identification. And I’ll talk to
          you about that. That’s just an example of
          limiting instructions. So, I’ll tell you again
          some of those areas where I said you can only
          use it for those particular purposes.

(Ex. Rta12 at 119-120, Dkt. No. 8-42.) The trial court also

instructed:

          Now I told you in the beginning when I said
          “Here   is   an   example   of    a  limiting
          instruction”, remember I said you can’t use
          prior – –, or, maybe you might consider bad
          acts as evidence that the defendant was
          involved in this particular incident, you can
          only use it for certain purposes.

          I said there is testimony that the defendant
          is involved in a drug set and I said to you,
          you can’t use that to prove that because he
          did that that he was involved in this crime.
          I said the only way – – the only reason would
          be for motive and identification.

                                66
This is another limiting instruction. The
State introduced evidence that the defendant
was involved in drug distribution activity and
also by virtue of I think Ernest Braxton’s
testimony that the defendant also allegedly
had a .380 gun before the date of the alleged
incident.

Now, normally such evidence is not permitted
under our Rules of Evidence. Our rules
specifically exclude evidence that a defendant
had committed other wrongs or acts when it’s
offered only to show that he had a disposition
or tendency to do wrong and therefore must be
guilty of the charges offenses.

Now, before you can give any weight to this
evidence you must be satisfied that the
defendant committed the other wrongs or acts.
And if you are not satisfied, you may not
consider it for any purpose.

However, our rules do permit evidence of other
wrongs or acts when the evidence is used for
certain specific narrow purposes. Like I told
you, in this case the State offered the
evidence with respect to the drug distribution
activity as a motive for the shooting of
Anthony Ball and also for identification
purposes of the defendant as the alleged
perpetrator.

Also, the testimony that the defendant
allegedly had a .380 gun before the date of
the alleged offense can only be used by the
State to prove identity and opportunity and
for no other purpose whatsoever.

Now, whether the evidence does, in fact,
demonstrate   motive   or   identification   or
opportunity is for you, the jury to decide.
You   may   decide   the  evidence   does   not
demonstrate, motive, identity or opportunity
and is not helpful to you at all. In that case,
you must disregard the evidence.


                      67
          On the other hand, you may decide that the
          evidence   does  demonstrate   motive   and/or
          identity and/or opportunity and you can use it
          for that specific purpose only. However, you
          may not use this evidence to decide that the
          defendant has a tendency to commit crimes or
          that’s a bad person.

          That is, you may not decide that just because
          the defendant committed other wrongs or acts
          that he must be guilty of the present crimes.

          I have admitted the evidence only to help you
          decide the specific questions of motive and/or
          identification and/or opportunity. You     may
          not consider it for any other purpose and may
          not find the defendant guilty now simply
          because the State has offered testimony that
          the defendant committed other wrongs or acts.

(Rta12 at 142-45, Dkt. No. 8-42.)

     A jury is presumed to have followed the instructions given.

Weeks v. Angelone, 528 U.S. 225, 234 (2000). Here, the evidence

was probative of motive, opportunity and identification, the jury

was instructed it was up to them to decide whether the evidence

demonstrated motive, opportunity or identification, and the jury

instructions were clear that the evidence could not be used to

infer Petitioner was a bad person or had a tendency to commit

crimes. Therefore, habeas relief is denied on ground seven because

not every fairminded jurist would disagree with the Appellate

Division’s denial of this claim. See Alford v. Warden New Jersey

State Prison, No. CV 15-5640 (JBS), 2019 WL 1418121, at *6 (D.N.J.

Mar. 29, 2019) (“Other crimes evidence is routinely admitted when

it is relevant to show ‘identity.’”) (citing Bronshtein v. Horn,

                                68
404 F.3d 700, 731 (3d Cir. 2005) (citing Fed. R. Evid. 404(b);

United    States   v.    Wilson,    31     F.3d    510,    515    (7th    Cir.   1994)

(permitting     evidence      of   prior    drug       transactions      in   order    to

establish   a   “buyer-seller       relationship”         between      informant      and

defendant, identification of defendant, and to show how informant

met defendant); United States v. O'Leary, 739 F.2d 135, 136 (3d

Cir. 1984) (agreeing the need “to show the background of the

charges [and] the parties’ familiarity with one another” were

purposes under Rule 404(b) (quotation marks omitted)).

     I.     Ground Eight

     In his eighth ground for relief, Petitioner contends that

defense    counsel      was   ineffective        for    failing   to     meaningfully

investigate     the   case,    failing      to    present    alibi     and    rebuttal

witnesses for the defense, and failing object to inconsistent

evidence of motive for the crime. (Pet. at 40-42, Dkt. No. 1.)

Petitioner claims that before trial he provided his trial counsel

with numerous affidavits from prospective defense witnesses, many

of whom were alibi witnesses and were not called to testify. These

affidavits and descriptions of prospective defense witnesses were

included in Petitioner’s PCR Brief. (See Ex. Ra15b [unnumbered],

Dkt. No. 8-18 at 31-73.) In his traverse, Petitioner submits that

“[d]ue to ineffective assistance of counsel, the States [sic]

succeeded presenting the jury with two equally unreasonable and

mutually inconsistent theories of motive while his alibi witness

                                           69
defense for the jury went unanswered.” (Traverse at 36, Dkt. No.

9 at 41.) Petitioner seeks an evidentiary hearing on ineffective

assistance of counsel. (Id. at 37, Dkt. No. 9 at 42.)

          1.   Ineffective assistance of counsel standard of law

     Strickland v. Washington governs ineffective assistance of

counsel claims on habeas review. See Harrington v. Richter, 562

U.S. 86, 101 (2011) (“The pivotal question [on habeas review] is

whether the state court's application of the Strickland standard

was unreasonable.”) There are two elements to a Sixth Amendment

ineffective assistance of counsel claim, deficient performance by

counsel and prejudice. Strickland v. Washington, 466 U.S. 668,

691-92 (1984). “[T]here is no reason for a court deciding an

ineffective assistance claim to approach the inquiry in the same

order or even to address both components of the inquiry if the

defendant makes an insufficient showing on one.” Id. “If it is

easier to dispose of an ineffectiveness claim on the ground of

lack of sufficient prejudice, which we expect will often be so,

that course should be followed.” Premo v. Moore, 562 U.S. 115, 121

(2011).

     For the deficient performance prong, “a person challenging a

conviction must show that counsel's representation fell below an

objective standard of reasonableness.” Id. (internal quotations

omitted) (quoting Richter, 562 U.S. at 104). A petitioner must

overcome a “‘strong presumption’ that counsel's representation was

                                70
within the ‘wide range’ of reasonable professional assistance.”

Id. (quoting Richter, 562 U.S. at 104) (quoting Strickland, 466

U.S. 668, 689 (1984)).

     The burden a petitioner must meet is “‘that counsel made

errors so serious that counsel was not functioning as the counsel

guaranteed the defendant by the Sixth Amendment.’” Premo, 562 U.S.

at 122 (quoting Richter, 562 U.S. at 104) (quoting Strickland, 466

U.S. at 687)). “Reliance on ‘the harsh light of hindsight’ … is

precisely what Strickland and AEDPA seek to prevent.” Richter, 562

U.S. at 107 (quoting Bell v. Cone, 535 U.S. 685, 702 (2002)).

Habeas review of counsel’s performance is doubly deferential, and

the question is not whether counsel’s actions were reasonable but

whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard. Id. at 105 (citations omitted).

          2.      Failure to meaningfully investigate          case    and
                  present alibi and rebuttal witnesses

     Petitioner    contends   that    he   provided   his   counsel   with

numerous affidavits from prospective defense witnesses in 2008 and

2009, and although many of these witnesses “would have placed the

petitioner in their presence at the time the victim was shot,”

defense counsel never considered or used these witnesses. (Pet. at

40, Dkt. No. 1.) Respondents argue that the PCR court properly

found that Petitioner’s ineffective assistance of counsel claims

failed under both prongs. (Answer at 109, Dkt. No. 9.)


                                     71
                    a.     State court determination

     The    Appellate      Division,   upon    review     of   the   PCR   court’s

decision,    after       discussing   the    Strickland    standard    governing

ineffective assistance of counsel claims, addressed Petitioner’s

claim concerning counsel’s failure to call certain witnesses.

            Defendant argues the PCR court should have
            granted him an evidentiary hearing to address
            his   claim  that   his  trial   counsel  was
            ineffective for failing to produce five
            witnesses to offer alibi testimony on his
            behalf. We disagree.

            . . .

            Defendant submitted no objective evidence to
            support his argument that his trial counsel
            was ineffective for not having adduced the
            testimony of witnesses he claims would have
            provided exculpatory testimony. As Judge
            Delaney noted, the affidavits presented by
            defendant   all   predated   the   trial   and
            defendant's counsel was aware of the affiants
            because he provided the same affidavits in a
            letter to the prosecutor before trial. Judge
            Delaney reviewed each affidavit and explained
            with particularity why each did not justify an
            evidentiary hearing.

            Defendant presented the pre-trial affidavits
            of Alexander, Burgos, and Colvin, which
            purported to establish an alibi defense. After
            reviewing   the  affidavits,   Judge   Delaney
            concluded placing those witnesses on the
            "stand would have provided minimal, if any,
            favorable testimony and posed great risk of
            damaging testimony on cross-examination."
            This was because Burgos' affidavit placed
            defendant at the scene of the murder at the
            same time it took place and Alexander's
            affidavit provided no credible alibi.

                                        72
Although Judge Delaney did not expressly utter
Colvin's name when she stated "The remaining
Affidavits   were  equally   insufficient   to
establish a credible defense[,]" it is obvious
from Colvin's pre-trial affidavit that she was
"getting high," heard the gunshot and did not
observe the shooter. Thus, her testimony would
not establish a credible defense.

Howe's pre-trial affidavit purportedly named
another person as the shooter. However, Judge
Delaney found calling Howe as a witness would
have damaged her credibility because the
affidavit contradicted her statement to the
police.

Defendant's    PCR    counsel   produced    an
investigator's report indicating Montgomery
stated defendant was inside the residence from
which he was dealing drugs during the
shooting. However, as the State points out in
its brief, no affidavit from Montgomery was
provided and she later refused to sign one.

Also, as the State has argued, the record
demonstrates defendant acknowledged the trial
strategy not to call any of the witnesses he
now asserts were crucial to his defense.
Indeed, the trial judge took special care to
address this issue during the trial.

COURT: [Y]ou heard the representations of your
counsel with respect to, first of all, not
calling witnesses except for Mr. Ellis
bringing   in   some   photographs.   Do   you
understand that decision on his part?

DEFENDANT: Yes.

COURT: I can't ask you about the discussions
that took place because it's subject to the
attorney/client privilege, but I understand
that you do know that it's [a] strategic
decision?

DEFENDANT: Yes.

                      73
           Therefore, Judge Delaney properly concluded
           [d]efendant has submitted no [a]ffidavits or
           [c]ertifications supporting his alleged alibi
           defense and consequently cannot show that
           counsel was ineffective for failing to further
           investigate or call these witnesses at trial.

           . . .

           This court is convinced . . . defendant knew
           that counsel was aware of the [a]ffidavits and
           discussed this trial strategy with counsel.…
           Even if counsel presented these witnesses at
           trial there's no reasonable probability that
           the outcome would have been different….

           In sum, . . . defendant has not demonstrated
           a   prima  facie   claim that   counsel  was
           ineffective for failing to investigate and
           present witnesses who provided incredible
           pretrial [a]ffidavits.

           Defendant's PCR petition failed to demonstrate
           actual ineffectiveness of counsel or a
           reasonable probability the outcome would have
           been different had trial counsel called these
           witnesses to testify. Judge Delaney correctly
           found defendant did not present a prima facie
           case of ineffective assistance of counsel and
           that an evidentiary hearing was not required.

(Ra22 at 5-11, Dkt. No. 8-26 (footnotes omitted.)

                   b.   Analysis

     The   Appellate     Division    adjudicated   this   claim   under

Strickland, the appropriate Supreme Court precedent. As found by

the Appellate Division, it is significant that defense counsel was

aware of these witnesses before trial because it supports the

conclusion that counsel made a strategic decision not to call the

witnesses. See e.g., Gilreath v. Bartkowski, No. CIV.A. 11-5228

                                    74
MAS, 2014 WL 4897053, at *11 (D.N.J. Sept. 30, 2014) (counsel was

not ineffective by making strategic decision not to call high risk

alibi witness). At trial, the defense presented only one witness

and the trial judge asked Petitioner if he understood counsel’s

strategic    decision   not   to   call   additional   witnesses,   and

Petitioner answered yes. (Ex. Rta12 at 3-4, Dkt. No. 8-42). The

Appellate Division reviewed the PCR court’s discussion of the

proposed alibi witnesses and reasonably found their testimony

would not have provided an alibi and may have further harmed the

defense.

     Importantly, the PCR Court found,

            [i]t is clear to this court that counsel was
            aware   of   the   affiants  because   counsel
            addressed a letter to the prosecutor on May
            25, 2010 with which he included the very same
            Affidavits of Malika Colgan, Michele Howell
            and Frank Alexander. It is also clear to this
            court that the ages of the Affidavits together
            with the letter from counsel indicate that he
            was not only aware of the affiants and their
            allegations but that counsel considered them
            during   his    preparation   for   trial.   …
            Furthermore, the fact that counsel ultimately
            decided not to call them as witnesses is not
            evidence of deficient performance, but instead
            demonstrates the minimal value of presenting
            these witnesses and exposing them to cross-
            examination by the prosecutor.

(Ex. Rta15 at 33-34, Dkt. No. 8-46 at 17-18.)

     On habeas review, this Court must provide “double deference”

to the state court’s disposition of ineffective assistance of trial

claims. Davis v. Adm'r New Jersey State Prison, 795 F. App'x 100,

                                   75
102 (3d Cir. 2019), cert. denied sub nom. Davis v. Johnson, 140 S.

Ct. 2748, 206 L. Ed. 2d 923 (2020) (citing Knowles v. Mirzayance,

556 U.S. 111, 123 (2009)). Petitioner has not crossed the high

threshold to establish that the Appellate Division’s denial of his

ineffective assistance of counsel claim based on the failure to

conduct a meaningful investigation and present alibi witnesses

involved an unreasonable application of Strickland. See Lewis v.

Horn,   581    F.3d   92,    108   (3d   Cir.   2009)    (even   if   counsel’s

investigation and presentation of alibi defense was deficient, the

strength of the evidence of guilt precluded reasonable probability

that outcome of trial would have been different).

              3. Failure to object to inconsistent motive testimony

     Petitioner’s second ineffective assistance of counsel claim

is that his counsel failed to object to inconsistent testimony

regarding motive. (Pet. at 40-42, Dkt. No. 1.) Angela Bumpers and

Patricia Myers testified that Petitioner’s motive was either an

immediate provoked response to the victim’s theft of Petitioner’s

stash or Petitioner was motivated by a past dispute over money.

Petitioner contends it is impossible to determine the mental state

necessary for murder because if the jury found the shooting was an

immediate      provoked     response     to   theft,    it   constituted   only

manslaughter. Respondents counter that the state courts’ rejection

of Petitioner’s ineffective assistance of counsel claims involved



                                         76
a reasonable determination of the facts and reasonable application

of the Strickland standard. (Answer at 116, Dkt. No. 8.)

          a.     State court determination

     The Appellate Division did not address the merits of this

claim on PCR appeal. This Court will, therefore, look through to

the PCR Court’s reasons for denying the ineffective assistance of

counsel claim.   Wilson, 138 S. Ct. at 1192.

          The defendant fails to show that defense
          counsel was ineffective for failing to object
          to allegedly inconsistent evidence underlying
          the motive for the crime. The defendant argues
          that counsel was ineffective for failing to
          object to allegedly mutually inconsistent
          evidence of the State’s theory of motive.
          Specifically, defendant argues that the State
          presented evidence that the defendant murdered
          the victim both because the victim attempted
          to steal his drugs and because the victim owed
          him money. The defendant argues that these
          alleged mutually exclusive theories required
          the jury to guess and could have resulted in
          depriving defendant of his life and liberty.
          Notably, however, the State was not required
          to prove motive since it is not an essential
          element for a conviction of first degree
          murder. As stated in State vs. Beer, 22 16
          N.J. 50, a 1954 New Jersey Supreme Court case.
          The only essential elements of murder are (1)
          that the defendant caused the victim’s death
          or serious bodily injury that resulted in the
          victim’s death and (2) that the defendant did
          so purposely and knowingly. And I cite New
          Jersey Statute 11:3A(1) and (2).

          Moreover, jurors need not always be unanimous
          on the theory of guilt provided they are
          unanimous on the finding of guilt on the
          offense charged. And I cite State vs. Harris,
          141 N.J. 525, citing State vs. Parker, 124
          N.J. 628.

                                 77
Here, whether the jury believed the defendant
killed the victim because he stole his stash
or because he owed him money, the State
presented sufficient evidence to prove beyond
a reasonable doubt that the defendant murdered
the victim. The evidence at trial       showed
beyond a reasonable doubt that the defendant
purposely or knowingly caused the death of the
victim no matter what his motive may have
been. He was convincingly identified as the
shooter by multiple eyewitnesses who knew him
personally through their drug transactions
with him.

Moreover,   the   ballistics   and   forensics
evidence corroborated the witness testimony
that this was an execution style murder from
mere point blank range. Accordingly, whether
the defendant ultimately pulled the trigger
because he was unhappy with the victim for
taking the defendant’s stash or for not paying
his debt, the State nevertheless proved beyond
a reasonable doubt each of the essential
elements of first degree murder. Therefore,
the defendant can not show that counsel was
ineffective for failing to object to the
State’s   alleged   mutually  and   consistent
theories of motive.

Moreover, there was no evidence at trial
sufficient to establish that the defendant was
provoked and he killed in the heat of passion.
The defendant argues that the State’s theory
of motive created a question of passion
provocation which could have affected the
degree   of  guilt   and   that  counsel   was
ineffective for failing to address this issue
at trial. Here, the defendant argues that his
rage at the victim’s attempt to steal his
drugs amounted to adequate provocation and the
subsequent killing was in the heat of passion.

However, it is not objectively reasonable to
lose self control and take a person’s life
because the person stole one’s drugs. That
reaction is patently unreasonable and is not

                      78
            sufficient to merit a passion provocation
            charge. There was no evidence presented that
            the victim attacked the defendant, threatened
            him, or did anything to reasonably provoke a
            murderous rage.   Consequently, there was no
            provocation adequate to merit a passion
            provocation charge that could have altered the
            defendant’s degree of guilt. Accordingly,
            counsel was not ineffective for failing to
            object to the State’s presentation of its
            theory of motive.

            Defendant cannot establish a prima facie claim
            of ineffective assistance of counsel for
            counsel’s failure to object to allegedly
            inconsistent evidence underlying the motive
            for the murder.

(Ex. Rta16 at 37-40, Dkt. No. 8-46 at 19-21.)

                 b.    Analysis

      The state court denied this claim on the merits. Review of

the claim, therefore, is limited to the state court records and

Petitioner’s    request   for    an   evidentiary   hearing   is   denied.

Pinholster, 563 U.S. at 180-81 (2011). The PCR court found motive

was not an essential element of the murder charge, therefore,

counsel was not ineffective for failing to object to inconsistent

testimony regarding motive. See State v. Cherry, 674 A.2d 589, 602

(N.J. Super. Ct. App. Div. 1995) (citing State v. Beard, 16 N.J.

50, 60–61, 106 A.2d 265 (1954) (under New Jersey law, motive is

not   an   essential   element   of   murder).   Whether   Petitioner   was

provoked by the immediate theft of his drug stash or his motive

was an earlier dispute over money is immaterial because neither

case presents an objectively reasonable provocation for murder

                                      79
that required the jury to consider manslaughter. State v. Ortiz,

No. A-3952-18, 2021 WL 753554, at *5 (N.J. Super. Ct. App. Div.

Feb. 26, 2021) (“The element of adequate provocation is measured

by whether “loss of self-control is a reasonable reaction.”)

(citing State v. Foglia, 415 N.J. Super. 106, 126 (App. Div. 2010)

(quoting State        v.   Mauricio,      117   N.J.   402,   412    (N.J.   1990)).

Therefore,      the   PCR    court     reasonably      applied      the   Strickland

standard in finding counsel was not ineffective for failing to

object to inconsistent motive testimony. For all of these reasons,

the Court denies ground eight of the petition.

IV.   CERTFICATE OF APPEALABILITY

      Unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a

proceeding under 28 U.S.C. § 2254. 28 U.S.C. § 2253(c)(1). A

certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate

to    deserve    encouragement       to    proceed     further.”     Miller-El   v.

Cockrell, 537 U.S. 322, 327 (2003). For the reasons discussed

above, Petitioner has not made a substantial showing of the denial



                                           80
of   a    constitutional   right.    Therefore,   the   Court     will   deny   a

certificate of appealability.

V.       CONCLUSION

         Petitioner has not established his burden on habeas review to

show the state courts’ denial of his claims was contrary to or

involved      an   unreasonable     application   of    clearly    established

federal     law,   nor   did   Petitioner   overcome    the   presumption       of

correctness of a state court factual finding and establish that a

state court decision was based on an unreasonable determination of

the facts in light of the evidence presented. Therefore, the Court

denies the habeas petition.



An appropriate Order follows.



Date:      May 4, 2021

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                       81
